 
Exhibit 10.1

 
EXECUTION VERSION
 
 
 
 


 
 
WEST PHARMACEUTICAL SERVICES, INC.
 


 
$42,000,000 3.67% Series A Senior Notes,
 
due July 5, 2022
 
$53,000,000 3.82% Series B Senior Notes,
 
due July 5, 2024
 
$73,000,000 4.02% Series C Senior Notes,
 
due July 5, 2027
 


 


 
________________
 


 
NOTE PURCHASE AGREEMENT
 
________________
 


 


 


 
Dated as of July 5, 2012
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 









 
Page
 
Section 1.            AUTHORIZATION OF NOTES
1
Section 2.            SALE AND PURCHASE OF NOTES
1
Section 3.            CLOSING
2
Section 4.            CONDITIONS TO CLOSING
2
Section 4.1.
Representations and Warranties
2
Section 4.2.
Performance; No Default
2
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc
3
Section 4.6.
Sale of Other Notes
4
Section 4.7.
Payment of Special Counsel Fees
4
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Subsidiary Guaranty
4
Section 4.11.
Sharing Agreement
4
Section 4.12.
Funding Instructions
4
Section 4.13.
Offeree Letter
5
Section 4.14.
Proceedings and Documents
5
Section 5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc.
5
Section 5.3.
Disclosure
6
Section 5.4.
Organization and Ownership of Shares of Subsidiaries;Affiliates
6
Section 5.5.
Financial Statements; Material Liabilities
7
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
Section 5.7.
Governmental Authorizations, Etc
8



  i
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
(continued)

 

   
Page
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
Section 5.9.
Taxes
8
Section 5.10.
Title to Property; Leases
9
Section 5.11.
Licenses, Permits, Etc
9
Section 5.12.
Compliance with ERISA
9
Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Debt; Future Liens
11
Section 5.16.
Foreign Assets Control Regulations, Etc
11
Section 5.17.
Status under Certain Statutes
12
Section 5.18.
Environmental Matters
12
Section 5.19.
Notes Rank Pari Passu
13
Section 6.            REPRESENTATIONS OF THE PURCHASER
13
Section 6.1.
Purchase for Investment
13
Section 6.2.
Accredited Investor
13
Section 6.3.
Source of Funds
14
Section 7.            INFORMATION AS TO COMPANY
15
Section 7.1.
Financial and Business Information
15
Section 7.2.
Officer’s Certificate
18
Section 7.3.
Visitation
19
Section 7.4.
Limitation on Disclosure Obligation
19
Section 8.            PAYMENT OF THE NOTES
20
Section 8.1.
Required Prepayments
20
Section 8.2.
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
Offer to Prepay upon the Sale of Certain Assets
20
Section 8.4.
Prepayments in Connection with a Change of Control
21
Section 8.5.
Allocation of Partial Prepayments
22





ii
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
(continued)

 

   
Page
  
Section 8.6.
Maturity; Surrender, Etc
23
Section 8.7.
Purchase of Notes
23
Section 8.8.
Make-Whole Amount
23
Section 9.            AFFIRMATIVE COVENANTS
25
Section 9.1.
Compliance with Law
25
Section 9.2.
Insurance
25
Section 9.3.
Maintenance of Properties
25
Section 9.4.
Payment of Taxes and Claims
26
Section 9.5.
Corporate Existence, Etc
26
Section 9.6.
Designation of Subsidiaries
26
Section 9.7.
Notes to Rank Pari Passu
27
Section 9.8.
Books and Records
27
Section 9.9.
Noteholder Guaranty
27
Section 10.           NEGATIVE COVENANTS
27
Section 10.1.
Transactions with Affiliates
27
Section 10.2.
Limitation on Liens
27
Section 10.3.
Sales of Assets
29
Section 10.4.
Merger and Consolidation
30
Section 10.5.
Priority Debt
31
Section 10.6.
Consolidated Leverage Ratio
31
Section 10.7.
Interest Charges Coverage Ratio
32
Section 10.8.
Restricted Subsidiaries
32
Section 10.9.
Line of Business
32
    Section 10.10.
Terrorism Sanctions Regulations
32
Section 11.            EVENTS OF DEFAULT
32
Section 12.            REMEDIES ON DEFAULT, ETC
35
Section 12.1.
Acceleration
35



 


iii
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
(continued)

 

   
Page
 
Section 12.2.
Other Remedies
35
Section 12.3.
Rescission
35
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
36
Section 13.            REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
36
Section 13.1.
Registration of Notes
36
Section 13.2.
Transfer and Exchange of Notes
37
Section 13.3.
Replacement of Notes
38
Section 14.            PAYMENTS ON NOTES
38
Section 14.1.
Place of Payment
38
Section 14.2.
Home Office Payment
38
Section 15.            EXPENSES, ETC
38
Section 15.1.
Transaction Expenses
38
Section 15.2.
Survival
39
Section 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
39
Section 17.            AMENDMENT AND WAIVER
39
Section 17.1.
Requirements
39
Section 17.2.
Solicitation of Holders of Notes
40
Section 17.3.
Binding Effect, Etc
40
Section 17.4.
Notes Held by Company, Etc
41
Section 18.            NOTICES
41
Section 19.            REPRODUCTION OF DOCUMENTS
41
Section 20.            CONFIDENTIAL INFORMATION
42
Section 21.            SUBSTITUTION OF PURCHASER
43
Section 22.            MISCELLANEOUS
43
Section 22.1.
Successors and Assigns
43
Section 22.2.
Payments Due on Non-Business Days
43



 


iv
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
(continued)

 



   
Page
 
Section 22.3.
Accounting Terms; Modifications to GAAP
44
Section 22.4.
Severability
44
Section 22.5.
Construction
45
Section 22.6.
Counterparts
45
Section 22.7.
Governing Law
45
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
45

 
 


v
 

--------------------------------------------------------------------------------

 




 

   
SCHEDULES AND EXHIBITS
SCHEDULE A
—
Information Relating to Purchasers
SCHEDULE B
—
Defined Terms
SCHEDULE 4.9
—
Changes in Corporate Structure
SCHEDULE 5.3
—
Disclosure Materials
SCHEDULE 5.4
—
Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates,
Restricted Subsidiary Status, etc.
SCHEDULE 5.5
—
Financial Statements
SCHEDULE 5.11
—
Licenses, Permits, Etc.
SCHEDULE 5.15
—
Existing Debt
SCHEDULE 10.2
—
Existing Liens
SCHEDULE 10.6
—
Consolidated EBITDA Adjustments
EXHIBIT 1(a)
—
Form of 3.67% Series A Senior Notes, due July 5, 2022
EXHIBIT 1(b)
—
Form of 3.82% Series B Senior Notes, due July 5, 2024
EXHIBIT 1(c)
—
Form of 4.02% Series C Senior Notes, due July 5, 2027
EXHIBIT 4.4(a)
—
Form of Opinion of Special Counsel to the Obligors
EXHIBIT 4.4(b)
—
Form of Opinion of Special Counsel to the Purchasers
EXHIBIT 4.10
—
Form of Subsidiary Guaranty
EXHIBIT 4.11
—
Form of Lender Joinder Agreement



vi
 

--------------------------------------------------------------------------------

 


 
WEST PHARMACEUTICAL SERVICES, INC.
101 Gordon Drive
P.O. Box 645
Lionville, PA 19341




$42,000,000 3.67% SERIES A SENIOR NOTES, DUE JULY 5, 2022


$53,000,000 3.82% SERIES B SENIOR NOTES, DUE JULY 5, 2024


$73,000,000 4.02% SERIES C SENIOR NOTES, DUE JULY 5, 2027






Dated as of
July 5, 2012
To Each Of The Purchasers Listed In
The Attached Schedule A:


Ladies and Gentlemen:


WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation (together with
its permitted successors and assigns hereunder, the “Company”), agrees with each
of the purchasers listed in the attached Schedule A (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:
 
SECTION 1.  
AUTHORIZATION OF NOTES.

 
The Company will authorize the issue and sale of (a) $42,000,000 aggregate
principal amount of its 3.67% Series A Senior Notes, due July 5, 2022 (the
“Series A Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13), (b) $53,000,000 aggregate principal amount of
its 3.82% Series B Senior Notes, due July 5, 2024 (the “Series B Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 13) and (c) $73,000,000 aggregate principal amount of its 4.02% Series C
Senior Notes, due July 5, 2027 (the “Series C Notes”, such term to include any
such notes issued in substitution therefor pursuant to Section 13, and together
with the Series A Notes and the Series B Notes, collectively, the “Notes”).  The
Series A Notes, the Series B Notes and the Series C Notes shall be substantially
in the forms set out in Exhibit 1(a), Exhibit 1(b) and Exhibit 1(c),
respectively.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
 
SECTION 2.  
SALE AND PURCHASE OF NOTES.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and in the
Series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
 
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 3.  
CLOSING.

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York
10022 at 10:00 a.m. eastern time, at a closing (the “Closing”) on July 5, 2012
or on such other Business Day thereafter on or prior to July 13, 2012 as may be
agreed upon by the Company and the Purchasers.  At the Closing the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note for each Series (or such greater number of Notes for each
Series in denominations of $1,000,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number 2100010518545 at Wells Fargo Bank, Philadelphia, PA
19107, ABA Number 121000248, in the Account Name of “West Pharmaceutical
Services, Inc.” If at the Closing, the Company shall fail to tender such Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
 
SECTION 4.  
CONDITIONS TO CLOSING.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
Section 4.1. Representations and Warranties.
 
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
 
Section 4.2. Performance; No Default.
 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at the Closing, and after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had the provisions of such Section applied since such date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.3. Compliance Certificates.
 
(a) Officer’s Certificate of the Company.  The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
 
(b) Secretary’s Certificate of the Company.  The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
 
(c) Subsidiary Guarantors’ Secretary’s Certificate.  Each of the Subsidiary
Guarantors shall have delivered to each Purchaser a certificate certifying as to
the resolutions attached thereto and other corporate or other proceedings
relating to the authorization, execution and delivery by such Subsidiary
Guarantor of the Subsidiary Guaranty.
 
Section 4.4. Opinions of Counsel.
 
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from DLA Piper LLP (US),
special counsel for the Obligors, covering the matters set forth in Exhibit
4.4(a) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers), and (b)
from Bingham McCutchen LLP, the Purchasers’ special counsel in connection with
such transactions, substantially in the form set forth in Exhibit 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.
 
Section 4.5. Purchase Permitted By Applicable Law, Etc.
 
On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.6. Sale of Other Notes.
 
Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
 
Section 4.7. Payment of Special Counsel Fees.
 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the date of the Closing, the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
 
Section 4.8. Private Placement Number.
 
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes.
 
Section 4.9. Changes in Corporate Structure.
 
Except as reflected in Schedule 4.9, no Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or, except as
reflected in Schedule 4.9, been a party to any merger or consolidation, or shall
have succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.
 
Section 4.10. Subsidiary Guaranty.
 
Each Initial Subsidiary Guarantor shall have executed and delivered to the
Purchasers a guaranty agreement (as may be amended, restated or modified from
time to time, the “Subsidiary Guaranty”), substantially in the form of Exhibit
4.10.
 
Section 4.11. Sharing Agreement.
 
Each Purchaser shall have received a fully-executed copy of the Sharing
Agreement and shall have executed a Lender Joinder Agreement to Sharing
Agreement, substantially in the form of Exhibit 4.11 (each, a “Lender Joinder
Agreement”).  The Agent, the Requisite 2005 Noteholders and the Requisite 2006
Noteholders (each as defined in the Sharing Agreement) shall have consented to
the Purchasers becoming parties to the Sharing Agreement, and such consent shall
be in form and substance satisfactory to each Purchaser.  The Sharing Agreement
and each Lender Joinder Agreement shall be in full force and effect as of the
date of the Closing.
 
Section 4.12. Funding Instructions.
 
At least three Business Days prior to the date of the Closing, such Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.13. Offeree Letter.
 
Wells Fargo Securities, LLC shall have delivered to the Company, its special
counsel, each of the Purchasers and the Purchasers’ special counsel an offeree
letter, in form and substance satisfactory to each Purchaser and the Company,
confirming the manner of the offering of the Notes by Wells Fargo Securities,
LLC.
 
Section 4.14. Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
 
SECTION 5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
 
Section 5.2. Authorization, Etc.
 
(a) This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(b) The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor party thereto, and the
Subsidiary Guaranty constitutes the legal, valid and binding obligation of such
Subsidiary Guarantor enforceable against such Subsidiary Guarantor in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.3. Disclosure.
 
The Company, through its agent, Wells Fargo Securities, LLC, has delivered to
each Purchaser a copy of a Confidential Private Placement Memorandum, dated June
7, 2012 (the “Memorandum”), relating to the transactions contemplated
hereby.  The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries.  This Agreement, the Memorandum (other than the projections set
forth therein), the documents, certificates or other writings identified in
Schedule 5.3 (including written answers to investor questions) by or on behalf
of the Company in connection with the transactions contemplated hereby and the
financial statements listed in Schedule 5.5, in each case, delivered to the
Purchasers prior to June 19, 2012 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  All projections provided by or
on behalf of the Company are based upon good faith estimates and assumptions,
all of which are believed to be reasonable in light of the conditions known to
the Company which existed at the time such projections were made, were prepared
on the basis of the assumptions stated therein, and reflect as of the date of
such projections and the date hereof the good faith estimate of the Company of
the results of operations and other information projected therein (it being
understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control and that no
assurance can be given that such projections will be realized).  Except as
disclosed in the Disclosure Documents, since December 31, 2011, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
 
Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, and whether or not such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary, (ii) of the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, and, if it is a party thereto,
to execute and deliver the Subsidiary Guaranty and to perform its obligations
under the provisions thereof.
 
(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
 
Section 5.5. Financial Statements; Material Liabilities.
 
The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5.  All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).  The Company and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.
 
The execution, delivery and performance by each Obligor of the Financing
Documents to which it is a party will not (a) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Company or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary, or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.7. Governmental Authorizations, Etc.
 
Assuming the accuracy of the Purchasers’ representations made in Section 6.1, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Obligor of the Financing Documents to which it is
a party.
 
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
 
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b) Neither the Company nor any Subsidiary is (i) in default under any term of
any agreement or instrument to which it is a party or by which it is bound, (ii)
in violation of any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including, without
limitation, Environmental Laws, the USA Patriot Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
Section 5.9. Taxes.
 
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that would reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate.  The Federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended 2001.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.10. Title to Property; Leases.
 
The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
 
Section 5.11. Licenses, Permits, Etc.
 
Except as disclosed in Schedule 5.11:
 
(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for conflicts that, individually or in the aggregate, would not have a
Material Adverse Effect;
 
(b) to the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any Material respect any Material license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
 
(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries which
would reasonably be expected to have a Material Adverse Effect.
 
Section 5.12. Compliance with ERISA.
 
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to section 430 or 436 of the Code or
section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The present value of all accrued benefits under each of the Plans (other
than Multiemployer Plans), based on those assumptions used to fund such Plans,
as calculated by the Company’s actuaries, did not, as of the last annual
valuation date prior to the date on which this representation is made, exceed
the value of the assets of such Plans allocable to such benefits by an amount
which could reasonably be expected to have a Material Adverse Effect.
 
(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or section 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Section
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
 
(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A) (D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company.
 
Neither the Company nor anyone acting on the Company’s behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 41 other Institutional
Investors (as defined in clause (c) of the definition of such term), each of
which has been offered the Notes in connection with a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations.
 
The Company will apply the proceeds of the sale of the Notes to repay amounts
borrowed under the Credit Agreement to pay the purchase price for any and all of
its 4.00% Convertible Junior Subordinated Debentures Due 2047 (CUSIP No. 955306
AA 3) (the “Debentures”) that it accepts for purchase in the tender offer for
the Debentures commenced on May 8, 2012 and for general corporate purposes of
the Company.  No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 5.15. Existing Debt; Future Liens.
 
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of March 31,
2012 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company or its Subsidiaries.  Neither the Company nor any Subsidiary is in
default, and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Subsidiary, and no
event or condition exists with respect to any Debt of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.
 
(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.2.
 
(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.15.
 
Section 5.16. Foreign Assets Control Regulations, Etc.
 
(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program  (each OFAC Listed Person and each other Person, entity, organization
and government of a country described in clause (ii), a “Blocked
Person”).  Neither the Company nor any Controlled Entity is engaged in any
activities that could subject such Person or any Purchaser to sanctions under
CISADA or under any applicable U.S. state law that imposes sanctions on Persons
that do business with Iran or any other country that is subject to any OFAC
Sanctions.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
 
(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable Anti-Money Laundering Laws.
 
(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any corrupt payments to (i) any commercial
counterparty, or (ii) any governmental official or employee, political party,
official of a political party, candidate for political office, official of any
public international organization, government instrumentality or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage.  The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.
 
Section 5.17. Status under Certain Statutes.
 
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
 
Section 5.18. Environmental Matters.
 
(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them, or other assets, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
 
(c) Neither the Company nor any Subsidiary has stored any Hazardous Material on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Material in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect.
 
(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.19. Notes Rank Pari Passu.
 
The obligations of the Company under this Agreement and the Notes rank pari
passu in right of payment with all other senior unsecured Debt (actual or
contingent) of the Company, including, without limitation, all unsecured Senior
Debt of the Company described in Schedule 5.15 hereto.
 
SECTION 6.  
REPRESENTATIONS OF THE PURCHASER.

 
Section 6.1. Purchase for Investment.
 
Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pensions or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pensions or
trust funds’ property shall at all times be within such Purchaser’s or such
pension’s or trust funds’ control.  Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
Section 6.2. Accredited Investor.
 
Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”).   Each
Purchaser further represents that such Purchaser has had the opportunity to ask
questions of the Company and received answers concerning the terms and
conditions of the sale of the Notes.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.3. Source of Funds.
 
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
 
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption (as
further defined in Schedule B, “PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or
 
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI(b) of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI(a) of the
QPAM Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Part VI(e) of
the QPAM Exemption) owns a 10% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
 
 
14

--------------------------------------------------------------------------------

 
 
(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in the Company (as determined under Part IV(d) of the INHAM
Exemption, as amended effective April 1, 2011) and (i) the identity of such
INHAM and (ii) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to the Company in writing pursuant to
this clause (e); or
 
(f) the Source is a governmental plan; or
 
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
SECTION 7.  
INFORMATION AS TO COMPANY.

 
Section 7.1. Financial and Business Information.
 
The Company shall deliver to each holder of Notes that is an Institutional
Investor:
 
(a) Quarterly Statements - within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
 
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
 
 
15

--------------------------------------------------------------------------------

 
 
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.westpharma.com) and shall have given each
Purchaser prior notice of such availability on EDGAR and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
 
(b) Annual Statements - within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
 
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
 
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company’s Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made Electronic
Delivery thereof;
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c) SEC and Other Reports - except for filings referred to in Section 7.1(a) and
(b), promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by or to the Company or any
Subsidiary to its public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC;
 
(d) Notice of Default or Event of Default - promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
 
(e) ERISA Matters - promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date thereof;
or
 
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
 
(f) Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
 
 
17

--------------------------------------------------------------------------------

 
 
(g) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations under any
Financing Document to which it is a party as from time to time may be reasonably
requested by any such holder of Notes including without limitation such
information regarding the Company required to satisfy the requirements of 17
C.F.R. §230.144A, as amended from time to time, in connection with any
contemplated transfer of the Notes.
 
Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the total consolidated assets
of the Company and its Subsidiaries, or (ii) account for more than 10% of the
consolidated gross revenues of the Company and its Subsidiaries, determined in
each case in accordance with GAAP, then, within the respective periods provided
in Section 7.1(a) and (b) above, the Company shall also deliver to each holder
of Notes that is an Institutional Investor unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and (b)
covering such group of Unrestricted Subsidiaries (on a consolidated basis),
together with a consolidating statement reflecting eliminations or adjustments
required to reconcile the financial statements of such group of Unrestricted
Subsidiaries to the financial statements delivered pursuant to Sections 7.1(a)
and (b).
 
Section 7.2. Officer’s Certificate.
 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1 (a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
 
(a) Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3, 10.5, 10.6, 10.7 and 10.8 during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and
 
(b) Event of Default - a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 7.3. Visitation.
 
The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
 
(a) No Default - if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
 
(b) Default - if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
 
Section 7.4. Limitation on Disclosure Obligation.
 
Neither the Company nor any Subsidiary shall be required to disclose information
pursuant to Section 7.1(c), 7.1(g) or 7.3 that the Company or such Subsidiary
determines after consultation with counsel qualified to advise on such matters
that, notwithstanding the confidentiality requirements of Section 20, it would
be prohibited from disclosing by applicable law or regulations without making
public disclosure thereof.
 
Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Company or such Subsidiary will provide such holder
with a written opinion of counsel (which may be addressed to the Company or such
Subsidiary and which may be of an internal counsel) relied upon as to any
requested information that the Company or such Subsidiary is prohibited from
disclosing to such holder under circumstances described in this Section 7.4.
 
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 8.  
PAYMENT OF THE NOTES.

 
Section 8.1. Required Prepayments.
 
(a) The entire unpaid principal amount of the Series A Notes outstanding shall
become due and payable on July 5, 2022.
 
(b) The entire unpaid principal amount of the Series B Notes outstanding shall
become due and payable on July 5, 2024.
 
(c) The entire unpaid principal amount of the Series C Notes outstanding shall
become due and payable on July 5, 2027.
 
Section 8.2. Optional Prepayments with Make-Whole Amount.
 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part, of the Notes, in an amount not less
than $1,000,000 of the aggregate principal amount of the Notes then outstanding
to be prepaid in the case of a partial prepayment, at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount, if any, determined for the prepayment
date with respect to such principal amount of each Note to be prepaid.  The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment.  Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount and Series of the Notes of each Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.5), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the date of such prepayment, the calculation of the Make-Whole
Amount, if any, and the calculation of interest to be paid on the prepayment
date with respect to such principal amount being prepaid, as of the specified
prepayment date.
 
Section 8.3. Offer to Prepay upon the Sale of Certain Assets.
 
(a) Notice and Offer.  In the event of any Debt Prepayment Application under
Section 10.3, the Company will, within ten (10) days of the occurrence of the
Asset Disposition (a “Debt Prepayment Transfer”) in respect of which an offer to
prepay the Notes is being made to comply with the provisions for a Debt
Prepayment Application (as set forth in the definition thereof), give written
notice of such Debt Prepayment Transfer to each holder of Notes.  Such written
notice shall contain, and such written notice shall constitute, an irrevocable
offer (the “Transfer Prepayment Offer”) to prepay, at the election of each
holder, a portion of the Notes held by such holder equal to such holder’s
Ratable Portion of the Net Proceeds in respect of such Debt Prepayment Transfer
on a date specified in such notice (the “Transfer Prepayment Date”) that is not
less than thirty (30) days and not more than sixty (60) days after the date of
such notice, together with interest on the amount to be so prepaid accrued to
the Transfer Prepayment Date.  If the Transfer Prepayment Date shall not be
specified in such notice, the Transfer Prepayment Date shall be the fortieth
(40th) day after the date of such notice.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(b) Acceptance and Payment.  To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than fifteen (15) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within fifteen
(15) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer.  If so accepted by any holder of a
Note, such offered prepayment (equal to or not less than such holder’s Ratable
Portion of the Net Proceeds in respect of such Debt Prepayment Transfer) shall
be due and payable on the Transfer Prepayment Date.  Such offered prepayment
shall be made at one hundred percent (100%) of the principal amount of such
Notes being so prepaid, together with interest on such principal amount then
being prepaid accrued to the Transfer Prepayment Date.
 
(c) Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (i) the Transfer
Prepayment Date, (ii) the Net Proceeds in respect of the applicable Debt
Prepayment Transfer, (iii) that such offer is being made pursuant to Section 8.3
and Section 10.3, (iv) the principal amount of each Note offered to be prepaid,
(v) the interest that would be due on each Note offered to be prepaid, accrued
to the Transfer Prepayment Date, and (vi) in reasonable detail, the nature of
the Transfer giving rise to such Debt Prepayment Transfer and certifying that no
Default or Event of Default exists or would exist after giving effect to the
prepayment contemplated by such offer.
 
(d) Notice Concerning Status of Holders of Notes.  Promptly after each Transfer
Prepayment Date and the making of all prepayments contemplated on such Transfer
Prepayment Date under this Section 8.3 (and, in any event, within thirty (30)
days thereafter), the Company shall deliver to each holder of Notes a
certificate signed by a Senior Financial Officer containing a list of the then
current holders of Notes (together with their addresses) and setting forth as to
each such holder the outstanding principal amount of Notes held by such holder
at such time.
 
Section 8.4. Prepayments in Connection with a Change of Control.
 
(a) Notice of Change of Control.  The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of a Change of
Control, give written notice of such Change of Control to each holder of
Notes.  If a Change of Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in Section 8.4(b) (and shall be
accompanied by the certificate described in Section 8.4(e)).
 
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Offer to Prepay Notes.  The offer to prepay Notes contemplated by Section
8.4(a) shall be an offer to prepay, in accordance with and subject to this
Section 8.4, all, but not less than all, the Notes held by each holder on a date
(which shall be a Business Day) specified in such offer (the “Change of Control
Prepayment Date”).  Such date shall be not less than 30 days and not more than
90 days after the date of such offer (or if the Change of Control Prepayment
Date shall not be specified in such offer, the Change of Control Prepayment Date
shall be the Business Day that falls on or next following the 45th day after the
date of such offer).
 
(c) Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.4 by causing a notice of such acceptance
or rejection to be delivered to the Company not later than 15 days after receipt
by such holder of the offer of prepayment.  A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.4 shall be deemed
to constitute a rejection of such offer by such holder.
 
(d) Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section
8.4 shall be made on the Change of Control Prepayment Date at 100% of the
principal amount of such Notes, together with accrued and unpaid interest on
such Notes accrued to the date of prepayment, but, in any case, without any
Make-Whole Amount or any other premium.
 
(e) Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Change of Control Prepayment Date; (ii) that such offer is made pursuant
to this Section 8.4 and that failure by a holder to respond to such offer by the
deadline established in Section 8.4(c) shall result in such offer to such holder
being deemed rejected; (iii) the principal amount of each Note offered to be
prepaid; (iv) the interest that would be due on each Note offered to be prepaid,
accrued to the Change of Control Prepayment Date; (v) that the conditions of
this Section 8.4 have been fulfilled; and (vi) in reasonable detail, the nature
and date of the Change of Control.
 
(f) Notice Concerning Status of Holders of Notes.  Promptly after the Change of
Control Prepayment Date and the making of all prepayments contemplated on such
Change of Control Prepayment Date under this Section 8.4 (and, in any event,
within 30 days thereafter), the Company shall deliver to each then current
holder of Notes, if any, a certificate signed by a Senior Financial Officer of
the Company containing a list of the then current holders of Notes (together
with their addresses) and setting forth as to each such holder the outstanding
principal amount of Notes held by such holder at such time (in each case
calculated after giving effect to the prepayments made on such Change of Control
Prepayment Date.)
 
Section 8.5. Allocation of Partial Prepayments.
 
In the case of each partial prepayment of the Notes pursuant to the provisions
of Section 8.2, the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment, without regard to the Series of such Notes.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.6. Maturity; Surrender, Etc.
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
Make-Whole Amount, if any.  From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
 
Section 8.7. Purchase of Notes.
 
The Company will not and will not permit any Controlled Entity or director or
officer of the Company to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Notes except (a) upon the payment
or prepayment of the Notes in accordance with the terms of this Agreement and
the Notes or (b) pursuant to a written offer to purchase any outstanding Notes
made by the Company, a Controlled Entity or a director or officer of the Company
pro rata to the holders of the Notes upon the same terms and conditions.  Any
such offer shall provide each holder with sufficient information to enable it to
make an informed decision with respect to such offer, and shall remain open for
at least 15 Business Days.  If the holders of greater than or equal to 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date necessary to give each such remaining holder at least 10
Business Days from its receipt of such notice to accept such offer.  The Company
will promptly cancel all Notes acquired by it, any Controlled Entity or director
or officer of the Company pursuant to any payment, prepayment or purchase of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
 
Section 8.8. Make-Whole Amount.
 
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
 
SECTION 9.  
AFFIRMATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1. Compliance with Law.
 
Without limiting Section 10.10, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA Patriot Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 9.2. Insurance.
 
The Company will, and will cause each of its Restricted Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
 
Section 9.3. Maintenance of Properties.
 
The Company will, and will cause each of its Restricted Subsidiaries to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than as to
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any Restricted Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.4. Payment of Taxes and Claims.
 
The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all such claims for which sums have become due and payable that have or
might become a Lien on properties or assets of the Company or any Subsidiary
provided that neither the Company nor any Subsidiary need pay any such tax or
assessment or claims if (a) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the non-filing or nonpayment, as the case may be, of
all such taxes, assessments and claims in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
 
Section 9.5. Corporate Existence, Etc.
 
Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence.  Subject to Sections 10.3 and 10.4,
the Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Restricted Subsidiaries (unless merged into
the Company or a Restricted Subsidiary) and all rights and franchises of the
Company and its Restricted Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not, individually
or in the aggregate, have a Material Adverse Effect.
 
Section 9.6. Designation of Subsidiaries.
 
The Company may from time to time cause any Subsidiary to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist, and (b) the Company and its Restricted Subsidiaries would be in
compliance with all of the covenants set forth in this Section 9 and Section 10
if tested on the date of such action (or, as of the last day of the most
recently ended fiscal quarter (giving effect to such designation as of such
day)) for any covenant tested on a quarterly basis and provided, further, that
once a Subsidiary has been designated an Unrestricted Subsidiary, it shall not
thereafter be redesignated as a Restricted Subsidiary on more than one
occasion.  Within ten (10) days following any designation described above, the
Company will deliver to each holder of Notes a notice of such designation
accompanied by a certificate signed by a Senior Financial Officer of the Company
certifying compliance with all requirements of this Section 9.6 and setting
forth all information required in order to establish such compliance.
 
 
 
26

--------------------------------------------------------------------------------

 
 
Section 9.7. Notes to Rank Pari Passu.
 
The Notes and all other obligations under this Agreement of the Company are and
at all times shall remain direct and unsecured obligations of the Company
ranking pari passu as against the assets of the Company with all other Notes
from time to time issued and outstanding hereunder without any preference among
themselves and pari passu with all other present and future unsecured Senior
Debt (actual or contingent) of the Company.
 
Section 9.8. Books and Records.
 
The Company will, and will cause each of its Restricted Subsidiaries to,
maintain proper books of record and account sufficient to produce periodic
financial statements prepared in conformity with GAAP and sufficient to be in
conformity with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Restricted Subsidiary,
as the case may be.
 
Section 9.9. Noteholder Guaranty.
 
The Company will cause each Subsidiary, other than a Foreign Subsidiary, which
becomes directly or indirectly liable for (as a co-borrower, guarantor or
otherwise) any Debt owed under the Credit Agreement or grants a lien on any
asset to secure obligations owed under the Credit Agreement, to execute and
deliver to each holder of Notes, simultaneously with its incurrence of such Debt
or granting of such lien, a copy of the joinder agreement to the Subsidiary
Guaranty.  Each such joinder agreement will be accompanied by copies of the
constitutive documents of such Subsidiary and corporate resolutions (or the
equivalent) authorizing such transaction, in each case certified as true and
correct by an officer of such Subsidiary.
 
SECTION 10.  
NEGATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 10.1. Transactions with Affiliates.
 
The Company will not, and will not permit any Restricted Subsidiary to, enter
into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Restricted Subsidiary), except
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms, taken as a whole, that are not
materially less favorable to the Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.
 
Section 10.2. Limitation on Liens.
 
The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any such Restricted
Subsidiary, whether now owned or held or hereafter acquired, or any income or
profits therefrom, or assign or otherwise convey any right to receive income or
profits (unless it makes, or causes to be made, effective provision whereby the
Notes will be equally and ratably secured with any and all other obligations
thereby secured, such security to be pursuant to an agreement reasonably
satisfactory to the Required Holders and, in any such case, the Notes shall have
the benefit, to the fullest extent that, and with such priority as, the holders
of the Notes may be entitled under applicable law, of an equitable Lien on such
property), except:
 
 
 
27

--------------------------------------------------------------------------------

 
 
(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by Section
9.4;
 
(b) any Lien arising from judicial attachments, judgments or awards, the time
for the appeal or petition for rehearing of which has not expired, or in respect
of which the Company or a Subsidiary is in good faith pursuing an appeal or
other proceeding for review;
 
(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable) and
Liens to secure the performance of bids, tenders, leases, or trade contracts, or
to secure statutory obligations (including obligations under workers
compensation, unemployment insurance and other social security legislation),
surety or appeal bonds or other Liens incurred in the ordinary course of
business and not in connection with the borrowing of money;
 
(d) leases, subleases, easements, rights-of-way, restrictions and other similar
charges or encumbrances, in each case incidental to the ownership of property or
assets or the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries, or Liens incidental to minor survey exceptions and the
like, provided that such Liens do not, in the aggregate, Materially detract from
the value of such property;
 
(e) Liens securing Debt of a Restricted Subsidiary to the Company;
 
(f) Liens on property or assets securing Debt of the Company or any Restricted
Subsidiaries existing as of the date of Closing and reflected in Schedule 10.2;
 
(g) Liens incurred after the date of Closing given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement by the Company or any Restricted Subsidiary of property (other than
accounts receivable or inventory) useful and intended to be used in carrying on
the business of the Company or such Restricted Subsidiary, including Liens
existing on such property at the time of such acquisition, construction or
improvement thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, constructed or improved; (ii) at the
time of acquisition, construction or improvement of such property, and after
giving effect to the Debt secured by such Lien (or, in the case of any Lien
incurred within three hundred sixty-five (365) days of such acquisition or
completion of such construction or improvement, at the time of the incurrence of
the Debt secured by such Lien), the aggregate amount remaining unpaid on all
Debt secured by Liens on such property, whether or not assumed by the Company or
a Restricted Subsidiary, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the Fair Market Value of such
property (as determined in good faith by one or more officers of the Company or
such Restricted Subsidiary to whom authority to enter into the transaction has
been delegated by the board of directors of the Company or such Restricted
Subsidiary); and (iii) at the time of such incurrence and after giving effect
thereto, no Default or Event of Default would exist;
 
 
 
28

--------------------------------------------------------------------------------

 
 
(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Restricted Subsidiary, or any Lien existing on any property acquired
by the Company or any Restricted Subsidiary at the time such property is so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Restricted Subsidiary or such acquisition of property, (ii) each such Lien shall
extend solely to the item or items of property so acquired and, if required by
the terms of the instrument originally creating such Lien, other property which
is an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;
 
(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g) and (h) of this Section 10.2, provided that (i)
no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and
 
(j) Liens securing Priority Debt of the Company or any Restricted Subsidiary,
provided that the aggregate principal amount of any such Priority Debt shall be
permitted under Section 10.5; provided further, however, the Company will not,
and will not permit any Restricted Subsidiary to, directly or indirectly,
create, incur, assume or permit to exist any Lien securing Debt outstanding or
issued under the Credit Agreement unless and until the Notes shall be secured
equally and ratably with such Debt pursuant to an agreement or agreements
(including an intercreditor agreement) reasonably acceptable to the Required
Holders.
 
Section 10.3. Sales of Assets.
 
Except as permitted under Section 10.4, the Company will not, and will not
permit any Restricted Subsidiary to, make any Asset Disposition unless:
 
 
 
29

--------------------------------------------------------------------------------

 
 
(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Restricted Subsidiary;
 
(b) immediately after giving effect to the Asset Disposition, no Event of
Default would exist; and
 
(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring
during the fiscal year of the Company during which such Asset Disposition shall
have occurred would not exceed 15% of Consolidated Total Assets (determined as
of the end of the then most recently ended fiscal year of the Company).
 
Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may
make an Asset Disposition if:
 
(i) such Asset Disposition occurs within 365 days following the acquisition or
construction of such asset by the Company or any Restricted Subsidiary and the
Company or such Restricted Subsidiary shall concurrently with such Asset
Disposition, lease such property, as lessee; or
 
(ii) an amount equal to the Net Proceeds received from such Asset Disposition
shall be applied within 365 days of such Asset Disposition (A) to a Property
Reinvestment Application or (B) to a Debt Prepayment Application;
 
then, only for the purpose of determining compliance with subsection (c) of this
Section 10.3 as of any date, such Asset Disposition shall be deemed not to be an
Asset Disposition as of the date of such application.
 
Section 10.4. Merger and Consolidation.
 
The Company will not, and will not permit any of its Restricted Subsidiaries to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person; provided that:
 
(a) any Restricted Subsidiary may (i) consolidate with or merge with, or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to, (A) the Company or another Restricted Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (B) any other Person so long as
the survivor is the Restricted Subsidiary; and
 
(b) the foregoing restriction does not apply to the consolidation or merger of
the Company or any Restricted Subsidiary with, or the conveyance, transfer or
lease of all or substantially all of the assets of the Company or any Restricted
Subsidiary in a single transaction or series of transactions to, any Person so
long as:
 
 
 
30

--------------------------------------------------------------------------------

 
 
(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company or such Restricted Subsidiary as an entirety,
as the case may be (the “Successor Company”), shall be a solvent entity
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia;
 
(ii) if the Company or such Restricted Subsidiary is not the Successor Company,
such Successor Company shall have executed and delivered to each holder of Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of such Obligor, as the case may be, under the applicable
Financing Documents (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), and such Successor Company
shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel or other independent counsel
reasonably acceptable to the Required Holders, to the effect that all agreements
or instruments effecting such assumption are enforceable in accordance with
their terms;
 
(iii) if such transaction involves a Restricted Subsidiary and such Restricted
Subsidiary is not the Successor Company, such transaction is effected in
compliance with Section 10.3; and
 
(iv) immediately after giving effect to such transaction no Default or Event of
Default would exist.
 
No such conveyance, transfer or lease of all or substantially all of the assets
of any Obligor shall have the effect of releasing such Obligor or Successor
Company that shall theretofore have become such in the manner prescribed in this
Section 10.4 from its liability under the applicable Financing Documents.
 
Section 10.5. Priority Debt.
 
The Company will not at any time permit Priority Debt to exceed 25% of
Consolidated Total Capitalization in each case determined at such time;
provided, however, if the Credit Agreement requires Priority Debt to be less
than 25% of Consolidated Total Capitalization, then Priority Debt shall not
exceed the limit on Priority Debt set forth in the Credit Agreement so long as
such limit shall be in effect thereunder.
 
Section 10.6. Consolidated Leverage Ratio.
 
The Company will not permit the ratio of (a) Consolidated Total Debt as of the
last day of any fiscal quarter of the Company to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on such date to be greater
than 3.50 to 1.0.
 
 
 
31

--------------------------------------------------------------------------------

 
 
Section 10.7. Interest Charges Coverage Ratio.
 
The Company will not permit the ratio of (a) Consolidated EBIT for any period of
four consecutive fiscal quarters of the Company to (b) Consolidated Interest
Expense for such period to be less than 2.50 to 1.00.
 
Section 10.8. Restricted Subsidiaries.
 
Total gross revenues attributable to the Company and Restricted Subsidiaries for
any period shall be not less than 85% of consolidated gross revenues of the
Company and its Subsidiaries for such period, determined in each case on a
consolidated basis in accordance with GAAP.  Consolidated Total Assets shall at
all times account for not less than 85% of consolidated total assets of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 
Section 10.9. Line of Business.
 
The Company will not and will not permit any Restricted Subsidiary to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Restricted Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Restricted Subsidiaries, taken as a whole, are engaged on
the date of this Agreement as described in the Memorandum.
 
Section 10.10. Terrorism Sanctions Regulations.
 
The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person, (b) have any investments in or engage in any dealings or
transactions with any Blocked Person if such investments, dealings or
transactions would cause any holder of a Note to be in violation of any laws or
regulations that are applicable to such holder, or (c) engage in any activities
that could subject such Person or any holder of a Note to sanctions under CISADA
or under any applicable state law that imposes sanctions on Persons that do
business with Iran or any other country that is subject to an OFAC Sanctions
Program.
 
SECTION 11.  
EVENTS OF DEFAULT.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
 
(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
 
 
32

--------------------------------------------------------------------------------

 
 
(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
 
(d) any Obligor defaults in the performance of or compliance with any term
contained herein or in any Financing Document (other than those terms referred
to in paragraphs (a), (b) and (c) of this Section 11) and such default is not
remedied within thirty (30) days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) the Company receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 11); or
 
(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of such Obligor in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
 
(f) the Company or any Restricted Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest in the amount of at least $100,000 on any Debt
that is outstanding in an aggregate principal amount of at least $20,000,000
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Restricted Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Debt in an aggregate outstanding principal
amount of at least $20,000,000 or of any instrument, mortgage, indenture or
other agreement relating thereto or any other condition exists which default or
condition has not been cured or waived prior to any action being taken hereunder
or under the Notes with respect to such event or condition, and as a consequence
of such default or condition such Debt has become, or has been declared, due and
payable, or one or more Persons are entitled to declare such Debt to be due and
payable, before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Debt to convert such Debt into equity interests), (x) the Company or any
Restricted Subsidiary has become obligated to purchase or repay Debt before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $20,000,000 or (y) one or
more Persons have the right to require the Company or any Restricted Subsidiary
so to purchase or repay such Debt; or
 
(g) the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
 
 
33

--------------------------------------------------------------------------------

 
 
(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company, any of its Material Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company, any of its Material Subsidiaries, or
any such petition shall be filed against the Company or, any of its Material
Subsidiaries and such petition shall not be dismissed within 60 days; or
 
(i) a final judgment or judgments for the payment of money aggregating in excess
of $20,000,000 are rendered against one or more of the Company and its
Restricted Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;
 
(j) the Subsidiary Guaranty is not or ceases to be effective against any
Subsidiary Guarantor or is alleged by any Obligor to be ineffective against any
Subsidiary Guarantor for any reason; or
 
(k) (i) any Plan shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under section 4042 to terminate or appoint a trustee to administer
any Plan or the PBGC shall have notified the Company or any ERISA Affiliate that
a Plan may become a subject of any such proceedings, (iii) the aggregate “amount
of unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed $10,000,000, (iv) the Company or any ERISA Affiliate shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (v) the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that could increase the liability of the Company or such Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.
 
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 12.  
REMEDIES ON DEFAULT, ETC.

 
Section 12.1. Acceleration.
 
(a) If an Event of Default with respect to the Company described in Section
11(g) or (h) (other than an Event of Default described in clause (i) of Section
11(g) or described in clause (vi) of Section 11(g) by virtue of the fact that
such clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.
 
(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately the due and
payable.
 
(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
 
Section 12.2. Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
Section 12.3. Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of any Series of the Notes, at
the Default Rate for such Series, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
SECTION 13.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 
Section 13.1. Registration of Notes.
 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
 
Section 13.2. Transfer and Exchange of Notes.
 
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(c)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note of such Series originally issued
hereunder.  Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon.  The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $1,000,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.3, provided, that such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.
 
 
 
36

--------------------------------------------------------------------------------

 
 
The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
 
Section 13.3. Replacement of Notes.
 
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(c)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
 
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b) in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
 
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 14.  
PAYMENTS ON NOTES.

 
Section 14.1. Place of Payment.
 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Lionville,
Pennsylvania at the principal office of the Company in such jurisdiction.  The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
 
Section 14.2. Home Office Payment.
 
So long as any Purchaser or such Purchaser’s nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below such Purchaser’s name in Schedule A
hereto, or by such other method or at such other address as such Purchaser shall
have from time to time specified to the Company in writing for such purpose,
without the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by any Purchaser
or its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
 
SECTION 15.  
EXPENSES, ETC.

 
Section 15.1. Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes, the Subsidiary
Guaranty or the Sharing Agreement (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Note, the Subsidiary
Guaranty or the Sharing Agreement or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, the Notes, the Subsidiary Guaranty or the Sharing Agreement, or by
reason of being a holder of any Note and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Financing
Documents.  The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes).
 
 
 
38

--------------------------------------------------------------------------------

 
 
Section 15.2. Survival.
 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
SECTION 16.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser or any holder of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
SECTION 17.  
AMENDMENT AND WAIVER.

 
Section 17.1. Requirements.
 
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6, or 21 hereof, or any defined term (as it is used in
any such Section), will be effective as to any holder of Notes unless consented
to by such holder of Notes in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount, if any on, any
Series of the Notes, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any such amendment or
waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 17.2. Solicitation of Holders of Notes.
 
(a) Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
(c) Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
Section 17.3. Binding Effect, Etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 17.4. Notes Held by Company, Etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
SECTION 18.  
NOTICES.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid) or (d)
by e-mail of a PDF document (with confirmation of transmission) (if the
recipient of such notice has notified the Company in writing that notices may be
delivered by e-mail and in such notice has provided an e-mail address for such
purposes).  Any such notice must be sent:
 
(a) if to any Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address or e-mail address specified for such
communications in Schedule A, or at such other address or e-mail address as such
Purchaser or such Purchaser’s nominee shall have specified to the Company in
writing;
 
(b) if to any other holder of any Note, to such holder at such address or e-mail
address as such other holder shall have specified to the Company in writing, or
 
(c) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Treasurer, or by e-mail to the Treasurer
(michael.anderson@westpharma.com) and the General Counsel
(john.gailey@westpharma.com) or at such other address or e-mail address as the
Company shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
SECTION 19.  
REPRODUCTION OF DOCUMENTS.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 20.  
CONFIDENTIAL INFORMATION.

 
For the purposes of this Section 20, “Confidential Information” means written
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available.  Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) such Purchaser’s directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (ii) such Purchaser’s financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20), (v) any Person from which such Purchaser offers to purchase any security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20), (vi)
any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
 
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 21.  
SUBSTITUTION OF PURCHASER.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
 
SECTION 22.  
MISCELLANEOUS.

 
Section 22.1. Successors and Assigns.
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
 
Section 22.2. Payments Due on Non-Business Days.
 
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, if any, or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
 
 
 
43

--------------------------------------------------------------------------------

 
 
Section 22.3. Accounting Terms; Modifications to GAAP.
 
(a)           All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP.  Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP.  Notwithstanding the foregoing, for purposes of determining compliance
with the financial covenants contained in this Agreement, any election by the
Company or any Subsidiary to measure an item of Debt using fair value (as
permitted by the Fair Value Measurement and Disclosure topic of the Financial
Accounting Standards Board Accounting Standards Codification (Topic 820) or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.
 
(b)           Notwithstanding anything in this Agreement or the Notes to the
contrary, each Purchaser hereby agrees that in the event that there is a change
in GAAP, from that in effect on the date of this Agreement, and solely as a
result of that change any of the covenants in Section 10 become materially more
or less restrictive with respect to compliance therewith by the Company, the
Company will furnish each holder of Notes with a certificate of a Senior
Financial Officer specifying the effective date of such change in GAAP and
describing in reasonable detail how such change affects the financial
computations required to be made with respect to any such covenants.  Upon the
delivery and receipt of any such certificate, the Company and the holders of
Notes shall negotiate in good faith to amend the relevant covenant levels so
that the effect of such change in GAAP, from that in effect on the date of this
Agreement, will be negated.  If the Company and the Required Holders are unable
to agree on appropriate amendments within 60 days of commencing negotiations,
the Company will, for purposes of this Agreement, continue to comply with the
covenants in Section 10 on the basis of GAAP in effect as of the date of this
Agreement and shall provide appropriate reconciliations with respect thereto in
connection with each Officer’s Certificate delivered pursuant to Section
7.2(a).  No Default or Event of Default shall be deemed to have occurred up to
the end of the aforementioned 60 days or, if no appropriate amendments are
agreed upon, at any time while the Company is in compliance with the relevant
covenants on the basis of GAAP in effect as of the date of this Agreement.
 
Section 22.4. Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
 
 
44

--------------------------------------------------------------------------------

 
 
Section 22.5. Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6. Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
Section 22.7. Governing Law.
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial.
 
(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or Federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
 
 
45

--------------------------------------------------------------------------------

 
 
(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 
*   *   *   *   *
 


 
[Remainder of page intentionally left blank; next page is a signature page.]
 


 


 


 
46

--------------------------------------------------------------------------------

 


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 
Very truly yours,
 
WEST PHARMACEUTICAL SERVICES, INC.
           
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President and Treasurer



This Agreement is hereby accepted and agreed to as of the date thereof.




THE PRUDENTIAL INSURANCE COMPANY
 OF AMERICA


 [signature.jpg]

 


PRUCO LIFE INSURANCE COMPANY



[signature1.jpg]

 
AVIVA LIFE AND ANNUITY COMPANY
AVIVA LIFE AND ANNUITY COMPANY OF NEW YORK
ROYAL NEIGHBORS OF AMERICA


 
By:
Aviva Investors North America, Inc.,

Its authorized attorney-in-fact


 
By:
/s/ Roger D. Fors
Name:
Roger D. Fors
Title:
VP-Private Fixed Income





 
 

--------------------------------------------------------------------------------

 


ING LIFE INSURANCE AND ANNUITY COMPANY
ING USA ANNUITY AND LIFE INSURANCE COMPANY
RELIASTAR LIFE INSURANCE COMPANY
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
By:  ING Investment Management LLC, as Agent




By:
/s/ Paul Aronson
Name:
Paul Aronson
Title:
Senior Vice President

 
 
ING LIFE INSURANCE COMPANY LTD.
By: ING Investment Management LLC, as Attorney in fact




By:
/s/ Paul Aronson
Name:
Paul Aronson
Title:
Senior Vice President

 
 
MUTUAL OF OMAHA INSURANCE COMPANY




By:
/s/ Curtis R. Caldwell
Name:
Curtis R. Caldwell
Title:
Senior Vice President





UNITED OF OMAHA LIFE INSURANCE COMPANY




By:
/s/ Curtis R. Caldwell
Name:
Curtis R. Caldwell
Title:
Senior Vice President





THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY


By:
/s/ David A. Barras
Name:
David A. Barras
Title:
Its Authorized Representative





 
 

--------------------------------------------------------------------------------

 


JACKSON NATIONAL LIFE INSURANCE COMPANY
By:           PPM America, Inc., as attorney in fact, on behalf of
 Jackson National Life Insurance Company


By:
/s/ Luke S. Stifflear
Name:
Luke S. Stifflear
Title:
Sr. Managing Director

 

 
JACKSON NATIONAL LIFE INSURANCE COMPANY
OF NEW YORK
By:           PPM America, Inc., as attorney in fact, on behalf of
 Jackson National Life Insurance Company of New York


By:
/s/ Luke S. Stifflear
Name:
Luke S. Stifflear
Title:
Sr. Managing Director



NATIONWIDE LIFE INSURANCE COMPANY




By:
/s/ Mary Beth Cadle
Name:
Mary Beth Cadle
Title:
Authorized Signatory





AXA EQUITABLE LIFE INSURANCE COMPANY




By:
/s/ Jeffrey Hughes
Name:
Jeffrey Hughes
Title:
Investment Officer





MONY LIFE INSURANCE COMPANY




By:
/s/ Jeffrey Hughes
Name:
Jeffrey Hughes
Title:
Investment Officer



 
 

--------------------------------------------------------------------------------

 


METLIFE ALICO LIFE INSURANCE K.K.


By:          MetLife Investment Advisors Company, LLC,
its Investment Manager




By:
/s/ Judith A. Gulotta
Name:
Judith A. Gulotta
Title:
Managing Director







NEW YORK LIFE INSURANCE COMPANY




By:
/s/ Jessica L. Maizel
Name:
Jessica L. Maizel
Title:
Corporate Vice President







NEW YORK LIFE INSURANCE AND
ANNUITY CORPORATION


By:          New York Life Investment Management LLC,
Its Investment Manager




By:
/s/ Jessica L. Maizel
Name:
Jessica L. Maizel
Title:
Vice President



LIFE INSURANCE COMPANY OF THE SOUTHWEST




By:
/s/ R. Scott Higgins
Name:
R. Scott Higgins
Title:
Sentinel Asset Management



 
 

--------------------------------------------------------------------------------

 


WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY




By:
/s/ Robert T. Maher
Name:
Robert T. Maher
Title:
Vice President Investment



By:
/s/ Shawn Bengtson
Name:
Shawn Bengtson
Title:
Director Securities



AMERITAS LIFE INSURANCE CORP.


By:           Summit Investment Advisors, Inc., as Agent




By:
/s/ Andrew S. White
Name:
Andrew S. White
Title:
Managing Director - Private Placements





SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY




By:
/s/ David Divine
Name:
David Divine
Title:
Portfolio Manager





 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
INFORMATION RELATING TO PURCHASERS




 
Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Note Registration Number(s); principal amount(s)
RC-1; $17,070,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
 
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
New York, NY
ABA No.:  021-000-021
Account Name: Prudential Managed Portfolio
Account No.:  P86188 (do not include spaces)
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
Security No.:INV06517
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address/Fax for Notices Related to Payments
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn:  Manager, Billings and Collections
 
with telephonic prepayment notices to:
 
Manager, Trade Management Group
Tel:           973-367-3141
Fax:           888-889-3832
Address/Fax for All Other Notices
The Prudential Insurance Company of America
c/o Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Managing Director
Instructions re Delivery of Notes
Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Thais Alexander

 
 


 
Schedule A-1
 

--------------------------------------------------------------------------------

 


 


Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Signature Block Format
THE PRUDENTIAL INSURANCE COMPANY
  OF AMERICA
 
By:  ___________________________________
Name:
Title:           Vice President
Tax Identification Number
22-1211670

 

 
 
Schedule A-2
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Note Registration Number(s); principal amount(s)
RC-2; $12,430,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
 
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
New York, NY
ABA No.:  021-000-021
Account Name: The Prudential - Privest Portfolio
Account No.:  P86189 (do not include spaces)
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
Security No.:INV06517
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address/Fax for Notices Related to Payments
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn:  Manager, Billings and Collections
 
with telephonic prepayment notices to:
 
Manager, Trade Management Group
Tel:           973-367-3141
Fax:           888-889-3832
Address/Fax for All Other Notices
The Prudential Insurance Company of America
c/o Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Managing Director
Instructions re Delivery of Notes
Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Thais Alexander
Signature Block Format
THE PRUDENTIAL INSURANCE COMPANY
  OF AMERICA
By:  ___________________________________
Name:
Title:           Vice President
Tax Identification Number
22-1211670

 
 


 
Schedule A-3
 

--------------------------------------------------------------------------------

 


 
 


Purchaser Name
PRUCO LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
PRUCO LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RC-3; $5,500,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
 
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
New York, NY
ABA No.:  021-000-021
Account Name: Pruco Life Private Placement
Account No.:  P86192 (do not include spaces)
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
Security No.:INV06517
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address/Fax for Notices Related to Payments
Pruco Life Insurance Company
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn:  Manager, Billings and Collections
 
with telephonic prepayment notices to:
 
Manager, Trade Management Group
Tel:           973-367-3141
Fax:           888-889-3832
Address/Fax for All Other Notices
Pruco Life Insurance Company
c/o Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Managing Director
Instructions re Delivery of Notes
Prudential Capital Group
1114 Avenue of the Americas
30th Floor
New York, NY  10036
Attention:  Thais Alexander
Signature Block Format
PRUCO LIFE INSURANCE COMPANY
 
By:  ___________________________________
Name:
Title:           Assistant Vice President
Tax Identification Number
22-1944557

 

 
Schedule A-4
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
AVIVA LIFE AND ANNUITY COMPANY
Name in Which to Register Note(s)
HARE & CO.
Note Registration Number(s); principal amount(s)
RB-1; $5,000,000
RC-4; $8,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name:  Aviva Life and Annuity Co-Annuity
Custody Account Number:  010048
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Email for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE:
privateplacements@avivainvestors.com
 
Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA  50309
Attn:  Private Fixed Income Dept.
Instructions re Delivery of Notes
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: Aviva Life and Annuity Co-Annuity, A/C #010048
Signature Block Format
AVIVA LIFE AND ANNUITY COMPANY
By:           Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
 
By:____________________________
Name:  Roger D. Fors
Title:    VP-Private Fixed Income
Tax Identification Number
42-0175020 (Aviva Life and Annuity Company)
13-6062916 (Hare & Co.)



Schedule A-5
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
AVIVA LIFE AND ANNUITY COMPANY
Name in Which to Register Note(s)
HARE & CO.
Note Registration Number(s); principal amount(s)
RC-5; $7,400,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name:  ALA Custody
Custody Account Number:  010041
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Email for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE:
privateplacements@avivainvestors.com
 
Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA  50309
Attn:  Private Fixed Income Dept.
Instructions re Delivery of Notes
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: ALA Custody, A/C #010041
Signature Block Format
AVIVA LIFE AND ANNUITY COMPANY
By:           Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
 
By:____________________________
Name:  Roger D. Fors
Title:    VP-Private Fixed Income
Tax Identification Number
42-0175020 (Aviva Life and Annuity Company)
13-6062916 (Hare & Co.)

 

 
Schedule A-6
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
AVIVA LIFE AND ANNUITY COMPANY OF NEW YORK
Name in Which to Register Note(s)
HARE & CO.
Note Registration Number(s); principal amount(s)
RC-6; $5,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: BKL - SPDA
Custody Account Name:  Aviva Life and Annuity Co of NY
Custody Account Number:  014784
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Email for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE:
privateplacements@avivainvestors.com
 
Aviva Life and Annuity Company of New York
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA  50309
Attn:  Private Fixed Income Dept.
Instructions re Delivery of Notes
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: Aviva Life and Annuity Company of New York, A/C #014784
Signature Block Format
AVIVA LIFE AND ANNUITY COMPANY OF NEW YORK
By:          Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
 
By:____________________________
Name:  Roger D. Fors
Title:    VP-Private Fixed Income
Tax Identification Number
13-1970218 (Aviva Life and Annuity Company of New York)
13-6062916 (Hare & Co.)

 

 
Schedule A-7
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
ROYAL NEIGHBORS OF AMERICA
Name in Which to Register Note(s)
ELL & CO
Note Registration Number(s); principal amount(s)
RC-7; $1,600,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
Northern Chgo /Trust
ABA #071000152
Credit wire account 5186041000
F/C 26-73769/Royal Neighbors
Attn: INC/DIV
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address/Fax for Notices Related to Payments
PREFERRED REMITTANCE:
Ell & Co, c/o Northern Trust Co.
PO Box 92395, Chicago, IL 60675
 
With copy to:
PREFERRED REMITTANCE: privateplacements@avivainvestors.com
 
Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA  50309
Attn:  Private Fixed Income Dept.
Address / Email for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE: privateplacements@avivainvestors.com
 
Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA  50309
Attn:  Private Fixed Income Dept.
Instructions re Delivery of Notes
Northern Trust Co
Trade Securities Processing, C1N
801 South Canal Street
Chicago, IL 60607
Signature Block Format
ROYAL NEIGHBORS OF AMERICA
By:          Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
 
By:____________________________
Name:  Roger D. Fors
Title:    VP-Private Fixed Income
Tax Identification Number
36-1711198 (Royal Neighbors of America)
36-6412623 (ELL & CO)

 

 
Schedule A-8
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
ING USA ANNUITY AND LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
ING USA ANNUITY AND LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-1; $5,700,000
 
RB-2; $4,500,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA#:  021000018
Account:  IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
 
or
 
Account:  IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)
 
For further credit:  ING USA/Acct. No. 136373
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Operations/Settlements
Fax:  (770) 690-5316
Address / Fax # For All Other Notices
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Private Placements
Fax:  (770) 690-5342
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY  10286
Ref: ING USA /Acct. 136373
cc:  Lindy Freitag, Esq. (Lindy.Freitag@inginvestment.com)
Signature Block Format
ING USA ANNUITY AND LIFE INSURANCE COMPANY
By:   ING Investment Management LLC, as Agent
 By:_____________________________
 Name:
 Title:
Tax Identification Number
41-0991508



Schedule A-9
 
 
 
 
 

--------------------------------------------------------------------------------

 




 
 
Purchaser Name
RELIASTAR LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
RELIASTAR LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-2; $2,700,000
 
RB-3; $2,200,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA#:  021000018
Account:  IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
 
or
 
Account:  IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)
 
For further credit:  RLIC/Acct. No. 187035
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Operations/Settlements
Fax:  (770) 690-5316
Address / Fax # For All Other Notices
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Private Placements
Fax:  (770) 690-5342
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY  10286
Ref: RLIC /Acct. 187035
cc:  Lindy Freitag, Esq. (Lindy.Freitag@inginvestment.com)
Signature Block Format
RELIASTAR LIFE INSURANCE COMPANY
By:   ING Investment Management LLC, as Agent
 By:_____________________________
 Name:
 Title:

 
 

 
Schedule A-10
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
Purchaser Name
RELIASTAR LIFE INSURANCE COMPANY
Tax Identification Number
41-0451140

 
 




Schedule A-11
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
Name in Which to Register Note(s)
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
Note Registration Number(s); principal amount(s)
RA-3; $1,000,000
 
RB-4; $1,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA#:  021000018
Account:  IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
 
or
 
Account:  IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)
 
For further credit:  RLNY/Acct. No. 187038
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Operations/Settlements
Fax:  (770) 690-5316
Address / Fax # For All Other Notices
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Private Placements
Fax:  (770) 690-5342
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY  10286
Ref: RLNY /Acct. 187038
cc:  Lindy Freitag, Esq. (Lindy.Freitag@inginvestment.com)
Signature Block Format
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
By:    ING Investment Management LLC, as Agent
By:_____________________________
Name:
Title:

 
 
 
Schedule A-12
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
Tax Identification Number
53-0242530

 
 


Schedule A-13
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
ING LIFE INSURANCE AND ANNUITY COMPANY
Name in Which to Register Note(s)
ING LIFE INSURANCE AND ANNUITY COMPANY
Note Registration Number(s); principal amount(s)
RA-4; $1,600,000
 
RB-5; $1,300,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA#:  021000018
Account:  IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
 
or
 
Account:  IOC 565/INST’L CUSTODY (for all payments other than scheduled
principal and interest)
 
For further credit:  ILIAC/Acct. No. 216101
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Operations/Settlements
Fax:  (770) 690-5316
Address / Fax # For All Other Notices
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Private Placements
Fax:  (770) 690-5342
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY  10286
Ref: ILIAC/Acct. No. 216101
Cc:  Lindy Freitag, Esq. (Lindy.Freitag@inginvestment.com)
Signature Block Format
ING LIFE INSURANCE AND ANNUITY COMPANY
By:     ING Investment Management LLC, as Agent
By:_____________________________
Name:
Title:
Tax Identification Number
71-0294708

 
 


Schedule A-14
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser Name
ING LIFE INSURANCE COMPANY LTD.
Name in Which to Register Note(s)
HARE & CO.
Note Registration Number(s); principal amount(s)
RA-5; $3,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA#:  021000018
A/C Ref. GLA 111566
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # for Notices Related to Payments
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Operations/Settlements
Fax:  (770) 690-5316
Address / Fax # for All Other Notices
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA  30327-4347
Attn:  Private Placements
Fax:  (770) 690-5342
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY  10286
Attn:  Anthony V. Saviano
Ref: Acct. 593258 ABA#021000018/A/C Ref. GLA 111566
cc:  Lindy Freitag, Esq. (Lindy.Freitag@inginvestment.com)
Signature Block Format
ING LIFE INSURANCE COMPANY LTD.
By:          ING Investment Management LLC, as Attorney in fact
By:_____________________________
Name:
Title:
Tax Identification Number
980235087

 
 


Schedule A-15
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
MUTUAL OF OMAHA INSURANCE COMPANY
Name in Which to Register Note(s)
MUTUAL OF OMAHA INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RC-8; $2,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
ABA #021000021
Private Income Processing
For credit to:         Mutual of Omaha Insurance Company
Account # 900-9000200
a/c:  G07096
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
JPMorgan Chase Bank
14201 Dallas Parkway - 13th Floor
Dallas, TX  75254-2917
Attn:  Income Processing
a/c:  G07096
Address / Fax # For All Other Notices
4 - Investment Accounting
Mutual of Omaha Insurance Company
Mutual of Omaha Plaza
Omaha, NE  68175-1011
Instructions re Delivery of Notes
JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY  11245-0001
Attn:  Physical Receive Dept.
Ref:  Account # G07096
Signature Block Format
MUTUAL OF OMAHA INSURANCE COMPANY
 
By:___________________________
Name:
Title:
Tax Identification Number
47-0246511

 
 


Schedule A-16
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Purchaser Name
UNITED OF OMAHA LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
UNITED OF OMAHA LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RC-9; $14,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
ABA #021000021
Private Income Processing
For credit to:         United of Omaha Life Insurance Company
Account # 900-9000200
a/c:  G07097
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:4.02% Series C Senior Notes, due July 5, 2027
PPN:955306 C*4
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
JPMorgan Chase Bank
14201 Dallas Parkway - 13th Floor
Dallas, TX  75254-2917
Attn:  Income Processing
a/c:  G07097
Address / Fax # For All Other Notices
4 - Investment Accounting
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE  68175-1011
Instructions re Delivery of Notes
JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY  11245-0001
Attn:  Physical Receive Dept.
Ref:  Account # G07097
Signature Block Format
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
By:___________________________
Name:
Title:
Tax Identification Number
47-0322111

 
 
 
Schedule A-17
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RB-6; $15,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.
E-mail:  payments@northwesternmutual.com
Phone: (414) 665-1679
 
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI   53202
Attention:  Investment Operations
Email:  payments@northwesternmutual.com
Tel: 414-665-1679
Address / Fax # For All Other Notices
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI   53202
Attention:  Securities Department
Email:  privateinvest@northwesternmutual.com
Facsimile:  (414) 665-7124
Instructions re Delivery of Notes
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI   53202
Attention:  Anne T. Brower
Signature Block Format
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
By:  ___________________________________
Name:
Title:           Its Authorized Representative
Tax Identification Number
39-0509570

 
 


Schedule A-18
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
JACKSON NATIONAL LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-6; $3,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
ABA # 021-000-018
BNF Account #: IOC566
FBO:  JNL A/C # 187244
Re: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Jackson National Life Insurance Company
c/o The Bank of New York
Attn:  P & I Department
P.O. Box 19266
Newark, NJ  07195
Tel:  (718) 315-3035
Fax:  (718) 315-3076

 
 


 
Schedule A-19
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY

Address / Fax # For All Other Notices
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Private Placements – Luke Stifflear
Tel:  (312) 634-2597
Fax:  (312) 634-0054
Email: luke.stifflear@ppmamerica.com
 
with a copy to
 
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Investment Accounting - Craig Close
Tel:  (312) 634-2502
Fax:  (312) 634-0906
 
With copies of Financial Information also to:
 
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Private Placements – Luke Stifflear
Tel:  (312) 634-2597
Fax:  (312) 634-0054
Email: luke.stifflear@ppmamerica.com
 
with a copy to
 
Jackson National Life Insurance Company
One Corporate Way
Lansing, MI  48951
Attn:  Investment Accounting – Mark Stewart
Tel:  (517) 367-3190
Fax:  (517) 706-5503
Instructions re Delivery of Notes
The Bank of New York
Special Processing – Window A
One Wall Street, 3rd Floor
New York, NY  10286
Ref:  JNL – JNL MVA, A/C #187244
Signature Block Format
JACKSON NATIONAL LIFE INSURANCE COMPANY
By:           PPM America, Inc., as attorney in fact, on behalf of
JacksonNational Life Insurance Company
 
By:_____________________________
Name:
Title:
Tax Identification Number
38-1659835

 
 


 
Schedule A-20
 

--------------------------------------------------------------------------------

 


 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
JACKSON NATIONAL LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RB-7; $6,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
ABA # 021-000-018
BNF Account #: IOC566
FBO:  JNL A/C # 187242
Re: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Jackson National Life Insurance Company
c/o The Bank of New York
Attn:  P & I Department
P.O. Box 19266
Newark, NJ  07195
Tel:  (718) 315-3035
Fax:  (718) 315-3076

 
 


 
Schedule A-21
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY

Address / Fax # For All Other Notices
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Private Placements – Luke Stifflear
Tel:  (312) 634-2597
Fax:  (312) 634-0054
Email: luke.stifflear@ppmamerica.com
 
with a copy to
 
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Investment Accounting - Craig Close
Tel:  (312) 634-2502
Fax:  (312) 634-0906
 
With copies of Financial Information also to:
 
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Private Placements – Luke Stifflear
Tel:  (312) 634-2597
Fax:  (312) 634-0054
Email: luke.stifflear@ppmamerica.com
 
with a copy to
 
Jackson National Life Insurance Company
One Corporate Way
Lansing, MI  48951
Attn:  Investment Accounting – Mark Stewart
Tel:  (517) 367-3190
Fax:  (517) 706-5503
Instructions re Delivery of Notes
The Bank of New York
Special Processing – Window A
One Wall Street, 3rd Floor
New York, NY  10286
Ref:  JNL – JNL ELI, A/C #187242
Signature Block Format
JACKSON NATIONAL LIFE INSURANCE COMPANY
By:           PPM America, Inc., as attorney in fact, on behalf of
JacksonNational Life Insurance Company
 
By:_____________________________
Name:
Title:
Tax Identification Number
38-1659835

 
 


 
Schedule A-22
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK
Name in Which to Register Note(s)
JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK
Note Registration Number(s); principal amount(s)
RA-7; $3,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York
ABA # 021-000-018
BNF Account #: IOC566
FBO:  JNLNY A/C # 187271
Re: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Jackson National Life Insurance Company of New York
c/o The Bank of New York
Attn:  P & I Department
P.O. Box 19266
Newark, NJ  07195
Tel:  (718) 315-3035
Fax:  (718) 315-3076
Address / Fax # For All Other Notices
PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606-1228
Attn:  Private Placements – Luke Stifflear
Tel:  (312) 634-2597
Fax:  (312) 634-0054
Email: luke.stifflear@ppmamerica.com
Email: privatereporting@ppmamerica.com
 
with a copy to
 
Jackson National Life Insurance Company of New York
One Corporate Way
Lansing, MI  48951
Attn:  Investment Accounting – Mark Stewart
Tel:  (517) 367-3190
Fax:  (517) 706-5503
Instructions re Delivery of Notes
The Bank of New York
Special Processing – Window A
One Wall Street, 3rd Floor
New York, NY  10286
Ref:  JNL – JNLNY, Gen. A/C #187271

 
 


 
Schedule A-23
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK
Signature Block Format
JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK
By:           PPM America, Inc., as attorney in fact, on behalf of
JacksonNational Life Insurance Company of New York
 
By:_____________________________
Name:
Title:
Tax Identification Number
13-3873709

 
 


Schedule A-24
 
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
NATIONWIDE LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
NATIONWIDE LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-8; $4,000,000
 
RB-8; $5,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
The Bank of New York Mellon
ABA #021-000-018
BNF: IOC566
F/A/O Nationwide Life Insurance Co. Acct #267829
Attn: P & I Department
Ref:  “Accompanying Information” below.
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # / Email For Notices Relating To Payments
Nationwide Life Insurance Company
c/o The Bank of New York Mellon
P O Box 19266
Attn:  P & I Department
Newark, NJ  07195
 
With a copy to:
 
Nationwide Life Insurance Company
Nationwide Investments - Investment Operations
One Nationwide Plaza (1-05-401)
Columbus, OH  43215-2220
Address / Fax # / Email For All Other Notices
Nationwide Life Insurance Company
Nationwide Investments – Private Placements
E-mail:  ooinwpp@nationwide.com
One Nationwide Plaza (1-05-801)
Columbus, OH 43215-2220
Instructions re Delivery of Notes
The Bank of New York Mellon
One Wall Street
3rd Floor - Window A
New York, NY  10286
F/A/O Nationwide Life Insurance Co. Acct #267829

 

 
Schedule A-25
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
NATIONWIDE LIFE INSURANCE COMPANY
Signature Block Format
NATIONWIDE LIFE INSURANCE COMPANY
 
By: _______________________
Name:
    Title:           Authorized Signatory
Tax Identification Number
31-4156830

 
 


 
Schedule A-26
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
AXA EQUITABLE LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
AXA EQUITABLE LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RB-9; $5,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
Account (s): AXA Equitable Life Insurance Company
4 Chase Metrotech Center
Brooklyn, New York 11245
ABA No.: 021-000021
Bank Account: 037-2-417394
Custody Account: G05476
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
AXA Equitable Life Insurance Company
c/o AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
Attention:  Cosmo Valente
Tel: 212-969-6384
Email:  cosmo.valente@alliancebernstein.com
Address / Fax # For All Other Notices
AXA Equitable Life Insurance Company
c/o AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, NY 10105
Attention:  Jeffrey Hughes
Phone:  212-823-2744
Email:  jeffrey.hughes@alliancebernstein.com
Instructions re Delivery of Notes
AXA Equitable Life Insurance Company
1290 Avenue of the Americas, 12th Floor
New York, New York 10104
Attention:  Neville Hemmings
Telephone Number:  (212) 314-4103
Signature Block Format
AXA EQUITABLE LIFE INSURANCE COMPANY
 
By:_________________________________
Name:
Title:
Tax Identification Number
13-5570651



Schedule A-27
 
 
 
 
 

--------------------------------------------------------------------------------

 




Purchaser Name
MONY LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
MONY LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-9; $3,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
ABA No.: 021-000021
For credit to MONY Closed Block
Account Number: 321-023803
A/C: MONY Closed Block - G 52963
Face Amount of $3,000,000
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
MONY Life Insurance Company
c/o AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
Attention:  Mike Maher
Tel: 212-823-2873
Fax: 212-969-6298
Email:  mike.maher@alliancebernstein.com
Address / Fax # For All Other Notices
MONY Life Insurance Company
c/o AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, NY 10105
Attention:  Jeffrey Hughes
Phone:  212-823-2744
Email:  jeffrey.hughes@alliancebernstein.com
Instructions re Delivery of Notes
MONY Life Insurance Company
c/o AXA Equitable Life Insurance Company
1290 Avenue of the Americas, 12th Floor
New York, New York 10104
Attention:  Neville Hemmings, Treasury Dept.
Telephone Number:  (212) 314-4103
Signature Block Format
MONY LIFE INSURANCE COMPANY
 
By:_________________________________
Name:
Title:
Tax Identification Number
13-1632487





Schedule A-28
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
Purchaser Name
METLIFE ALICO LIFE INSURANCE K.K.
Name in Which to Register Note(s)
METLIFE ALICO LIFE INSURANCE K.K.
Note Registration Number(s); principal amount(s)
RA-10; $4,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
Bank Name:           Citibank New York
111 Wall Street
New York, NY 10005 (USA)
ABA Routing #:   021000089
Account No.:        30872002
Account Name:    METLIFE ALICO PP NON-GGA
Ref:                      “Accompanying Information” below
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # / Email for all notices and communications
Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention:  Administration Dept. Manager
Email:   saura@metlife.co.jp
 
With a copy to:
 
MetLife Investment Advisors Company, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile:  (973) 355-4250
 
With another copy OTHER than with respect to deliveries of financial statements
to:
 
MetLife Investment Advisors Company, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com

 
 
 
Schedule A-29
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
METLIFE ALICO LIFE INSURANCE K.K.
Instructions re Delivery of Notes
MetLife Investment Advisors Company, LLC
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Daniel Scudder, Esq.
Signature Block Format
METLIFE ALICO LIFE INSURANCE K.K.
By: MetLife Investment Advisors Company, LLC, its Investment Manager
 
By:_________________________________________
Name:
Title:
Tax Identification Number
98-1037269 (USA) and 00661996 (Japan)

 
 


 
Schedule A-30
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
METLIFE ALICO LIFE INSURANCE K.K.
Name in Which to Register Note(s)
METLIFE ALICO LIFE INSURANCE K.K.
Note Registration Number(s); principal amount(s)
RA-11; $4,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
Bank Name:           Citibank New York
111 Wall Street
New York, NY 10005 (USA)
ABA Routing #:   021000089
Account No.:        30857793
Account Name:    METLIFE ALICO PP GGA
Ref:                      “Accompanying Information” below
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # / Email for all notices and communications
Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention:  Administration Dept. Manager
Email:   saura@metlife.co.jp
 
With a copy to:
 
MetLife Investment Advisors Company, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile:  (973) 355-4250
 
With another copy OTHER than with respect to deliveries of financial statements
to:
 
MetLife Investment Advisors Company, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com

 
 


Schedule A-31
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
METLIFE ALICO LIFE INSURANCE K.K.
Instructions re Delivery of Notes
MetLife Investment Advisors Company, LLC
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Daniel Scudder, Esq.
Signature Block Format
METLIFE ALICO LIFE INSURANCE K.K.
By: MetLife Investment Advisors Company, LLC, its Investment Manager
 
By:_________________________________________
Name:
Title:
Tax Identification Number
98-1037269 (USA) and 00661996 (Japan)

 
 


 
Schedule A-32
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
NEW YORK LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
NEW YORK LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-12; $2,000,000
 
RB-10; $2,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
New York, New York  10019
ABA No.: 021-000-021
Credit:  New York Life Insurance Company
General Account No.:  008-9-00687
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention:  Securities Operations, Private Group, 2nd Fl.
Fax #: (908) 840-3385
 
With a copy sent via Email to:  FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
 
Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 

 
 

 
Schedule A-33
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser Name
NEW YORK LIFE INSURANCE COMPANY
Address / Fax # For All Other Notices
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention:  Fixed Income Investors Group, Private Finance, 2nd Fl.
Fax #: (212) 447-4122
 
With a copy sent via Email to:  FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
 
with a copy of any notices regarding defaults or Events of Default under the
operative documents to:
 
Attention:  Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
Instructions re Delivery of Notes
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn:  Matthew DelRosso, Esq.
Signature Block Format
NEW YORK LIFE INSURANCE COMPANY
 
By:_____________________________
Name:
Title:
Tax Identification Number
13-5582869

 
 


 
Schedule A-34
 

--------------------------------------------------------------------------------

 


 
 
Purchaser Name
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
Name in Which to Register Note(s)
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
Note Registration Number(s); principal amount(s)
RB-11; $2,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Credit:  New York Life Insurance and Annuity Corporation
General Account No.:  323-8-47382
Ref: “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention:  Securities Operations, Private Group, 2nd Fl.
Fax #: (908) 840-3385
 
With a copy sent via Email to:  FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
 
Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
Address / Fax # For All Other Notices
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention:  Fixed Income Investors Group, Private Finance, 2nd Fl.
Fax #: (212) 447-4122
 
With a copy sent via Email to:  FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
 
with a copy of any notices regarding defaults or Events of Default under the
operative documents to:
 
Attention:  Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340

 
 
 


Schedule A-35
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Purchaser Name
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
Instructions re Delivery of Notes
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn:  Matthew DelRosso, Esq.
Signature Block Format
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:          New York Life Investment Management LLC,
Its Investment Manager
 
By:_____________________________
Name:
Title:
Tax Identification Number
13-3044743

 
 
 


 
Schedule A-36
 

--------------------------------------------------------------------------------

 



 
Purchaser Name
LIFE INSURANCE COMPANY OF THE SOUTHWEST
Name in Which to Register Note(s)
LIFE INSURANCE COMPANY OF THE SOUTHWEST
Note Registration Number(s); principal amount(s)
RA-13; $1,000,000
 
RB-12; $1,500,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase & Co.
New York, NY  10010
ABA # 021000021
Custody Account No. G06475
Ref:  “Accompanying Information” below
 
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT  05604
Attn:  Private Placements
Fax:  802-223-9332
Email:  privateinvestments@sentinelinvestments.com
Address / Fax # For All Other Notices
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT  05604
Attn:  Private Placements
Fax:  802-223-9332
Email:  privateinvestments@sentinelinvestments.com
Instructions re: Delivery of Notes
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT  05604
Attn:  Chris P. Gudmastad
Signature Block Format
LIFE INSURANCE COMPANY OF THE SOUTHWEST
 
By:______________________
Name:
Title:
Tax Identification Number
75-0953004



Schedule A-37
 
 
 
 
 

--------------------------------------------------------------------------------

 


Purchaser Name
WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY
Name in Which to Register Note(s)
WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY
Note Registration Number(s); principal amount(s)
RA-14; $1,000,000
 
RB-13; $1,500,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
U.S. Bank, N.A.
1700 Farnam Street
Omaha, Nebraska  68102
ABA # 104000029
For the Account of WOW
Account # 148747770730
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # for all notices and communications
Woodmen of the World Life Insurance Society
Attn:  Securities Department
1700 Farnam Street
Omaha, Nebraska  68102
Instructions re Delivery of Notes
Woodmen of the World Life Insurance Society
Attn:  Securities Department
1700 Farnam Street
Omaha, Nebraska  68102
Signature Block Format
WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY
 
By:_____________________________
Name:
Title:
 
By:______________________________
Name:
Title:
Tax Identification Number
47-0339250



Schedule A-38
 
 
 

--------------------------------------------------------------------------------

 


Purchaser Name
AMERITAS LIFE INSURANCE CORP.
Name in Which to Register Note(s)
CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE CORP.
Note Registration Number(s); principal amount(s)
RA-15; $1,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
ABA #021000021
DDA Clearing Account: 9009002859
Further Credit - Custody Fund P72220 (Ameritas Life Insurance Corp.)
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
Address / Fax # For All Other Notices
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Instructions re Delivery of Notes
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY  11245-0001
ATTN:  Physical Receive Department
REF:  Account P72220
REF:  Ameritas Life Insurance Corp.
 
Copy to:  Andy White, Summit Investment Partners (AWhite@summitinvestments.com)
Signature Block Format
AMERITAS LIFE INSURANCE CORP.
By:         Summit Investment Advisors, Inc., as Agent
 
By: _________________________
Name:         Andrew S. White
Title:           Managing Director - Private Placements
Tax Identification Number
47-0098400 (Ameritas Life); 13-6022143 (Cudd & Co.)



Schedule A-39
 
 
 

--------------------------------------------------------------------------------

 


Purchaser Name
AMERITAS LIFE INSURANCE CORP. - CLOSED BLOCK
Name in Which to Register Note(s)
CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE CORP. - CLOSED BLOCK
Note Registration Number(s); principal amount(s)
RB-14; $1,000,000
 
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
JPMorgan Chase Bank
ABA #021000021
DDA Clearing Account: 9009002859
Further Credit - Custody Fund P72221 (Ameritas Life Insurance Corp. -  Closed
Block)
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.82% Series B Senior Notes, due July 5, 2024
PPN:955306 B#1
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
Address / Fax # For All Other Notices
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Instructions re Delivery of Notes
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY  11245-0001
ATTN:  Physical Receive Department
REF:  Account P72221
REF:  Ameritas Life Insurance Corp. - Closed Block
 
Copy to:  Andy White, Summit Investment Partners (AWhite@summitinvestments.com)
Signature Block Format
AMERITAS LIFE INSURANCE CORP.
By:         Summit Investment Advisors, Inc., as Agent
 
By: _________________________
Name:         Andrew S. White
Title:           Managing Director - Private Placements
Tax Identification Number
47-0098400 (Ameritas Life - C/B); 13-6022143 (Cudd & Co.)



Schedule A-40
 
 
 

--------------------------------------------------------------------------------

 


Purchaser Name
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
Note Registration Number(s); principal amount(s)
RA-16; $2,000,000
Payment on Account of Note(s)
 
Method
 
Account Information
 
 
Federal Funds Wire Transfer
 
State Street Bank and Trust Company
Boston, MA  02101
ABA #:  011000028
For further credit to:  Southern Farm Bureau Life Insurance Company,      
DDA #:  59848127
Account #:  EQ83
Ref:  “Accompanying Information” below
Accompanying Information
Name of Company:WEST PHARMACEUTICAL SERVICES, INC.
 
Description of Security:3.67% Series A Senior Notes, due July 5, 2022
PPN:955306 B@3
 
Due date and application (as among principal, interest or Make-Whole Amount) of
the payment being made.
Address / Fax # For Notices Relating To Payments
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS  39213
Attn:  Investment Department
Address / Fax # For All Other Notices
Southern Farm Bureau Life Insurance Company
P.O. Box 78
Jackson, MS  39205
Attn:  Investment Department  - David Divine
Tel:  601-981-5332 ext. 1010
Fax:  601-981-3605
Email:  ddivine@sfbli.com; sanderson@sfbli.com
 
by overnight mail:
 
1401 Livingston Lane
Jackson, MS  39213
Instructions re Delivery of Notes
Shirley Anderson
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
Signature Block Format
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
 
By:_________________________________________
Name:
Title:
Tax Identification Number
64-0283583



Schedule A-41
 
 
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
 
DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“2005 Notes” means, collectively, (a) those certain Floating Rate Series A
Senior Notes due July 28, 2012, in the aggregate principal amount of
$50,000,000, and (b) those certain Floating Rate Series B Senior Notes due July
28, 2015, in the aggregate principal amount of $25,000,000, issued by the
Company pursuant to that certain Note Purchase Agreement dated as of July 28,
2005, as amended, restated, supplemented or otherwise modified from time to
time.
 
“2006 Notes” means, collectively, (a) those 4.215% Series A Senior Notes due
February 27, 2013, in the aggregate principal amount of €20,374,898.13, and (b)
those certain 4.38% Series B Senior Notes due February 27, 2016, in the
aggregate principal amount of €61,124,694.38, issued by the Company pursuant to
that certain Multi-Currency Note Purchase and Private Shelf Agreement dated as
of February 27, 2006, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, the term “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
 
“this Agreement” is defined in Section 17.3.
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Asset Disposition” means any Transfer except:
 
(a) any
 
(i) Transfer from a Subsidiary to the Company or a Wholly-Owned Subsidiary;
 
(ii) Transfer from the Company to a Wholly-Owned Subsidiary; and
 
 
Schedule B-1
 

--------------------------------------------------------------------------------

 
 
(iii) Transfer from the Company or a Wholly-Owned Subsidiary to a Subsidiary
that is not a Wholly-Owned Subsidiary or from such a Subsidiary to another such
Subsidiary, which in either case is for Fair Market Value;
 
so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Event of Default exists; and
 
(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials that are obsolete.
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
 
“Capital Stock” means, as to any Person, any class of capital stock, share
capital or similar equity interest of such Person and any and all warrants or
options to purchase any of the foregoing.
 
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire without
condition, other than the passage of time, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of at
least a majority of the total voting power of the then outstanding Voting Stock
of the Company, or (b) from and after the date hereof, individuals who on the
date hereof constitute the Board of Directors of the Company (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors then still in office who were either directors on the date
hereof or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Company then in office.
 
“Change of Control Prepayment Date” is defined in Section 8.4(b).
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time.
 
 
Schedule B-2
 

--------------------------------------------------------------------------------

 
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” is defined in the introductory paragraph of this Agreement.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in the determination of such Consolidated
Net Income: (a) Consolidated Interest Expense; and (b) taxes imposed on or
measured by income or excess profits.
 
“Consolidated EBITDA” means, for any period of four consecutive fiscal quarters
(each a “Reference Period”), without duplication, Consolidated Net Income
(whether positive or negative) plus the sum of (a) Consolidated Interest
Expense, (b) income tax expense, (c) extraordinary losses or nonrecurring
non-cash losses not incurred in the ordinary course of business, (d)
depreciation and amortization, (e) any non-cash charge against Consolidated Net
Income required to be recognized in connection with the issuance of capital
stock to employees (whether upon lapse of vesting restrictions, exercise of
employee options or otherwise), (f) any non-cash charge against Consolidated Net
Income required to be recognized in connection with employee pension plans, in
each case to the extent included in the calculation of Consolidated Net Income,
and (g) those certain adjustments described on Schedule 10.6 less (h)
extraordinary gains or other gains not incurred in the ordinary course of
business included in the calculation of Consolidated Net Income, in each case
determined for the Company and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP for such Reference Period; provided that, if at
any time during such Reference Period the Company or any of its Restricted
Subsidiaries (x) shall have acquired the stock or material assets of any Person,
then Consolidated EBITDA shall include the Consolidated EBITDA of such acquired
Person or attributable to such acquired assets as if the acquisition occurred on
the first day of such Reference Period or (y) shall have sold or otherwise
divested any material assets or stock in any Restricted Subsidiary during such
Reference Period, the net income or loss of such Restricted Subsidiary or
attributable to such assets shall also be excluded from Consolidated Net Income
for such Reference Period and no adjustments in respect thereof shall be made
pursuant to clauses (a) through (h) above.  As used herein, Consolidated EBITDA
shall also be determined for any Person who has (or whose assets have) been
acquired by the Company or a Restricted Subsidiary (such determination to be
made in the manner provided in the preceding sentence as if references to the
Company and its Restricted Subsidiaries and to Consolidated Net Income were to
such acquired Person and its Subsidiaries (or attributable to such acquired
assets) and consolidated net income of such Person, respectively).
 
 
Schedule B-3
 

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any period, the aggregate of all
interest expense of the Company and its Restricted Subsidiaries deducted in the
calculation of Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the gross revenues of the
Company and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income) determined on a consolidated
basis in accordance with GAAP consistently applied, but excluding in any event:
 
(a) earnings or losses attributable to minority interests;
 
(b) any restoration during such period to income of any contingency reserve,
except to the extent that provision for such reserve was made during such period
out of income accrued during such period;
 
(c) any gains or losses arising from any write-up or write down of assets;
 
(d) extraordinary or nonrecurring gains or losses;
 
(e) net earnings and losses of any Person accrued prior to the date it became a
Restricted Subsidiary;
 
(f) any portion of the net earnings of any Restricted Subsidiary that for any
reason is unavailable for payment of dividends or other distributions to the
Company or any other Restricted Subsidiary;
 
(g) net earnings or losses of any Person (other than a Restricted Subsidiary) in
which the Company or any Restricted Subsidiary shall have an ownership interest
unless such net earnings shall have actually been received by the Company or
such Restricted Subsidiary in the form of a cash distribution;
 
(h) net earnings or losses of any Person, substantially all the assets of which
have been acquired in any manner by the Company or any Restricted Subsidiary,
realized by such other Person prior to the date of such acquisition; and
 
(i) net earnings or losses of any Person to which the assets of the Company or
any Restricted Subsidiary shall have been sold, transferred or disposed of, or
into which the Company or any Restricted Subsidiary shall have merged or
consolidated, prior to the date of such transaction.
 
“Consolidated Net Worth” means the consolidated stockholder’s equity of the
Company and its Restricted Subsidiaries, as defined according to GAAP.
 
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
 
 
Schedule B-4
 

--------------------------------------------------------------------------------

 
 
“Consolidated Total Capitalization” means, at any time, the sum of (i)
Consolidated Net Worth and (ii) Consolidated Total Net Debt.
 
“Consolidated Total Debt” means, at any date of determination, without
duplication, the aggregate of all Debt of the Company and its Restricted
Subsidiaries determined on a consolidated basis (including the current portion
thereof and the undrawn stated amount of any letters of credit then
outstanding), other than (but only to the extent that the following would not be
included on a consolidated balance sheet of the Company and its Restricted
Subsidiaries at such date): (a) earn-outs or similar obligations, and (b) any
Guaranty of the Company or any Restricted Subsidiary of Debt described in clause
(a) above.
 
“Consolidated Total Net Debt” means, at any date of determination, an amount
equal to the difference of (a) Consolidated Total Debt minus (b) the aggregate
amount of cash and cash equivalents held by the Company and its Restricted
Subsidiaries on such date determined on a consolidated basis in accordance with
GAAP.
 
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Credit Agreement” means the Credit Agreement, dated as of April 27, 2012, among
the Company, certain Subsidiaries of the Company, the banks and financial
institutions set forth on the signature pages thereof and PNC Bank, National
Association, as administrative agent, as amended, restated, modified or replaced
from time to time, together with all agreements or documents related thereto, as
the same may be refinanced or refunded from time to time.
 
“Debt” means, with respect to any Person, without duplication,
 
(a) its liabilities for borrowed money;
 
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);
 
(c) its Capital Lease Obligations;
 
(d) its liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not such Person has assumed or
otherwise become liable for such liabilities);
 
(e) its liabilities in respect of letters of credit or instruments serving a
similar function or accepted for its accounts by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
 
Schedule B-5
 

--------------------------------------------------------------------------------

 
 
(f) its redemption obligations, prior to the maturity of the Notes, in respect
of all Redeemable Preferred Stock; and
 
(g) Guaranties by such Person with respect to liabilities of a type described in
any of clauses (a) through (f) hereof.
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
 
“Debt Prepayment Application” means, with respect to any Asset Disposition of
any property, the application by the Company or any Restricted Subsidiary, as
the case may be, of cash in an amount equal to the Net Proceeds with respect to
such Asset Disposition to pay Senior Debt (other than (a) Senior Debt owing to
the Company or any of its Restricted Subsidiaries or any Affiliate and (b)
Senior Debt in respect of any revolving credit or similar facility providing the
Company or any Restricted Subsidiary with the right to obtain loans or other
extensions of credit from time to time, unless in connection with such payment
of Senior Debt the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Senior Debt), provided that in the course of
making such application the Company shall offer to prepay each outstanding Note,
in accordance with Section 8.3 and Section 8.5, in a principal amount equal to
the Ratable Portion of such Note in respect of such Asset Disposition.  If any
holder of a Note fails to accept such offer of prepayment, then, for purposes of
the preceding sentence only, the Company nevertheless will be deemed to have
paid Senior Debt in an amount equal to the Ratable Portion of such Note in
respect of such Asset Disposition.
 
“Debt Prepayment Transfer” is defined in Section 8.3(a).
 
“Debentures” is defined in Section 5.14.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is equal to the greater of (a)
2% per annum above the rate of interest otherwise in effect with respect to any
Note or (b) 2% over the rate of interest publicly announced by Wells Fargo Bank,
National Association in New York, New York as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Disposition Value” means, at any time, with respect to any property of the
Company or any Restricted Subsidiary,
 
(a) in the case of property that does not constitute Capital Stock of a
Subsidiary of the Company or such Restricted Subsidiary, the book value thereof,
valued at the time of such disposition in good faith by the Company, and
 
 
Schedule B-6
 

--------------------------------------------------------------------------------

 
 
(b) in the case of property that constitutes Capital Stock of a Subsidiary of
the Company or such Restricted Subsidiary, an amount equal to that percentage of
book value of the assets of the Subsidiary that issued such stock as is equal to
the percentage that the book value of such Capital Stock represents of the book
value of all of the outstanding Capital Stock of such Subsidiary (assuming, in
making such calculations, that all Securities convertible into such Capital
Stock are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion) determined at the time
of the disposition thereof in good faith by the Company.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Material.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
 
“Financing Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
the Sharing Agreement and each Lender Joinder Agreement, as each may be amended,
restated or otherwise modified from time to time, and all other documents to be
executed and/or delivered in favor of any holders of Notes, or all of them, the
Company, any of its Subsidiaries, or any other Person in connection with this
Agreement.
 
“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than the United States of America or one of its states or the
District of Columbia.
 
“Form 10-K” is defined in Section 7.1(b).
 
 
Schedule B-7
 

--------------------------------------------------------------------------------

 
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a) the government of
 
(i) the United States of America or any State or other political subdivision
thereof, or
 
(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or such Subsidiary, or
 
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
 
(a) to purchase such Debt or obligation or any property constituting security
therefor;
 
(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
 
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or
 
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.
 
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
 
Schedule B-8
 

--------------------------------------------------------------------------------

 
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“INHAM Exemption” is defined in Section 6.3(e).
 
“Initial Subsidiary Guarantors” means each of West Pharmaceutical Services of
Florida, Inc., a Florida corporation, West Pharmaceutical Services Lakewood,
Inc., a Delaware corporation, West Analytical Services, LLC a Delaware limited
liability company, West Pharmaceutical Services of Delaware, Inc., a Delaware
corporation, Tech Group North America, Inc., an Arizona corporation, Tech Group
Grand Rapids, Inc., a Delaware corporation, and (mfg) Tech Group Puerto Rico,
LLC, a Delaware limited liability company.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Note.
 
“Lender Joinder Agreement” is defined in Section 4.11.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or secured party to or of such Person under any conditional sale
or other title retention agreement or Capital Lease, upon or with respect to any
property or asset of such Person (including, in the case of stock, stockholder
agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.8.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, (b) the ability of the Company
to perform its obligations under this Agreement or the Notes or of any
Subsidiary Guarantor which is a Material Subsidiary to perform its obligations
under the Subsidiary Guaranty, or (c) the validity or enforceability of this
Agreement, the Notes or the Subsidiary Guaranty.
 
 
Schedule B-9
 

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company which, together with all Subsidiaries of such Restricted Subsidiary,
accounts for more than (a) 5% of the Consolidated Total Assets on such date or
(b) 5% of consolidated revenue of the Company and its Restricted Subsidiaries
for the period of four consecutive fiscal quarters of the Company ending on or
immediately prior to such date.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“NAIC Annual Statement” is defined in Section 6.3(a).
 
“Net Proceeds” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of
 
(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus
 
(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer (including, without
limitation, all income taxes payable by such Person in connection therewith).
 
“Notes” is defined in Section 1.
 
“Obligors” means, collectively, the Company and the Subsidiary Guarantors.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
 
Schedule B-10
 

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA),
subject to Title I of ERISA, that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“Priority Debt” means, at any time, without duplication, (a) all Debt of the
Company and its Restricted Subsidiaries secured by Liens not permitted under any
of clauses (a) to (e), inclusive, and (g) to (i), inclusive, of Section 10.2,
plus (b) all Debt and Preferred Stock of Restricted Subsidiaries (other than
with respect to clause (b) only (x) Debt of any Restricted Subsidiary owed to,
or Preferred Stock of any Restricted Subsidiary held by, the Company or any
Wholly-Owned Subsidiary which is a Restricted Subsidiary and (y) Debt of any
Restricted Subsidiary (other than a Foreign Subsidiary) which is an Obligor so
long as the holder of such Debt is a party to the Sharing Agreement with respect
to such Debt).
 
“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds with respect to
such Transfer to the acquisition by such Person of operating assets of such
Person (excluding, for the avoidance of doubt, cash and cash equivalents) having
at least equivalent Fair Market Value to the property so Transferred.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.
 
“Purchasers” is defined in the introductory paragraph of this Agreement.
 
“QPAM Exemption” is defined in Section 6.3(d).
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of
 
 
Schedule B-11
 

--------------------------------------------------------------------------------

 
 
(a) the Net Proceeds being offered to be applied to the payment of Senior Debt,
multiplied by
 
(b) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Senior Debt at the time of such Transfer determined on a consolidated
basis in accordance with GAAP.
 
“Redeemable” means, with respect to the Preferred Stock of any Person, each
share of such Person’s Preferred Stock that is:
 
(a) redeemable, payable or required to be purchased or otherwise retired or
extinguished, or convertible into Debt of such Person (i) at a fixed or
determinable date, whether by operation of sinking fund or otherwise, (ii) at
the option of any Person other than such Person, or (iii) upon the occurrence of
a condition not solely within the control of such Person; or
 
(b) convertible into other Redeemable Preferred Stock.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes of all Series at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company, or any Subsidiary Guarantor, as the case may be, with
responsibility for the administration of the relevant portion of this Agreement.
 
“Restricted Subsidiary” means any Subsidiary (i) in which at least a majority of
the voting securities are owned by the Company and/or one or more Wholly-Owned
Subsidiaries which are Restricted Subsidiaries and (ii) which the Company has
not designated an Unrestricted Subsidiary by notice in writing given to the
holders of the Notes, provided that the designation of a Subsidiary as
“unrestricted” or “restricted” shall not be changed more than twice.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
 
Schedule B-12
 

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” means the Notes and any other Debt of the Company or its
Restricted Subsidiaries that by its terms is not in any manner subordinated in
right of payment to any other unsecured Debt of the Company or any Restricted
Subsidiary (including, without limitations, the obligations of the Company under
this Agreement or the Notes).
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Series” means any series of Notes issued pursuant to this Agreement.
 
“Series A Notes” is defined in Section 1.
 
“Series B Notes” is defined in Section 1.
 
“Series C Notes” is defined in Section 1.
 
“Sharing Agreement” means the Sharing Agreement, dated as of April 27, 2012,
among the lenders under the Credit Agreement, PNC Bank, National Association, as
administrative agent for the lenders under the Credit Agreement, the holders of
the Notes, the holders of the 2005 Notes and the holders of the 2006 Notes, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the provisions thereof.
 
“Source” is defined in Section 6.3.
 
“Subsidiary” means, as to any Person, any business entity in which such Person
or one or more of its Subsidiaries owns sufficient equity or voting interests to
enable it or them (as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a 50% interest in
the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership or joint venture can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” means each of the Initial Subsidiary Guarantors and any
Person that has become a party to the Subsidiary Guaranty as required by Section
9.9, subsequent to the effective date of this Agreement, by means of execution
and delivery of a joinder agreement.
 
“Subsidiary Guaranty” is defined in Section 4.10.
 
“Successor Company” is defined in Section 10.4(b)(i).
 
 
Schedule B-13
 

--------------------------------------------------------------------------------

 
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Capital Stock (including by way of a merger or
consolidation of a Subsidiary of such Person with a third party or
otherwise).  For purposes of determining the application of the Net Proceeds in
respect of any Transfer, the Company may designate any Transfer as one or more
separate Transfers each yielding separate Net Proceeds.  In any such case, (a)
the Disposition Value of any property subject to each such separate Transfer and
(b) the amount of Net Proceeds attributable to any property subject to each such
separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of, and the aggregate Net Proceeds attributable to, all
property subject to all such separate Transfers to each such separate Transfer
on a proportionate basis.
 
“Transfer Prepayment Date” is defined in Section 8.3(a).
 
“Transfer Prepayment Offer” is defined in Section 8.3(a).
 
“Unrestricted Subsidiary” means any Subsidiary so designated by the Company on
Schedule 5.4 or pursuant to the terms of Section 9.6.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Voting Stock” means Capital Stock of any class or classes of a Person the
holders of which are entitled to vote generally in elections of directors (or
Persons performing similar functions).
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.
 


Schedule B-14
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.9
 
CHANGES IN CORPORATE STRUCTURE
 
 None.
 


Schedule 4.9-1
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.3
 
 DISCLOSURE MATERIALS
 
Printed version of slide presentation made to Purchasers on June 13, 2012.
 
Q&A Document posted to Syndtrak on June 15, 2012 and updated thereafter.
 


Schedule 5.3-1


 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.4
 
SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF SUBSIDIARY STOCK, AFFILIATES,
RESTRICTED SUBSIDIARY STATUS
 
Name
 
Jurisdiction of Organization
Ownership %
Restricted or Unrestricted Subsidiary
           
West Pharmaceutical Services, Inc
Pennsylvania
Parent Co.
   
Tech Group North America, Inc.
Arizona
100.0
Restricted
 
West Pharmaceutical Services Lakewood, Inc.
Delaware
100.0
Restricted
 
West Pharmaceutical Services Canovanas, Inc.
Delaware
100.0
Unrestricted
 
West Pharmaceutical Services Vega Alta, Inc.
Delaware
100.0
Unrestricted
 
West Pharmaceutical Services of Delaware, Inc.
Delaware
100.0
Restricted
 
West Pharmaceutical Services Delaware Acquisition, Inc.
Delaware
100.0
Restricted
 
West Analytical Services, LLC
Delaware
100.0
Restricted
 
West Pharmaceutical Services of Florida, Inc.
Florida
100.0
Restricted
 
Tech Group Grand Rapids, Inc.
Delaware
100.0
Restricted
 
Citation Plastics Co.
New Jersey
100.0
Restricted
 
West Pharmaceutical Services Argentina S.A.
Argentina
100.0
Restricted
 
West Pharmaceutical Services Australia Pty. Ltd.
Australia
100.0
Restricted
 
West Pharmaceutical Services Brasil LTDA.
Brasil
100.0
Restricted
 
West Pharmaceutical Packaging (China) Company Ltd.
China
100.0
Restricted
 
West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd.
China
100.0
Restricted
 
West Pharmaceutical Services Colombia S.A.
Colombia
98.2(a)
Restricted
 
West Pharmaceutical Services Holding Danmark ApS
Denmark
100.0
Restricted
 
West Pharmaceutical Services Danmark A/S
Denmark
100.0
Restricted
 
West Pharmaceutical Services Group Limited
United Kingdom
100.0
Restricted
 
West Pharmaceutical Services Cornwall Limited.
United Kingdom
100.0
Restricted
 
Plasmec Public Limited Company
United Kingdom
100.0
Unrestricted
 
West Pharmaceutical Services Lewes Limited
United Kingdom
100.0
Unrestricted
 
West Pharmaceutical Services France S.A.
France
99.9(b)
Restricted
 
West Pharmaceutical Services Holding France SAS
France
100.0
Restricted
 
West Pharmaceutical Services Holding GmbH
Germany
100.0
Restricted
 
West Pharmaceutical Services Verwaltungs GmbH
Germany
100.0
Restricted
 
West Pharmaceutical Services Deutschland GmbH Co KG
Germany
100.0
Restricted
 
Tech Group Europe Limited
Ireland
100.0
Restricted
 
TGPR Holdings Limited
Ireland
100.0
Restricted
 
Medimop Medical Projects (North), Ltd.
Israel
100.0
Unrestricted
 
Medimop Medical Projects Ltd.
Israel
100.0
Restricted
 
West Pharmaceutical Services Italia S.r.L.
Italy
100.0
Restricted
 
(mfg) Tech Group Puerto Rico, LLC
Delaware
100.0
Restricted
 
West Pharmaceutical Services Beograd
Serbia
100.0
Restricted
 
West Pharmaceutical Services Singapore Pte. Ltd.
Singapore
100.0
Restricted
 
West Pharmaceutical Services Hispania S.A.
Spain
100.0
Restricted
 
West Pharmaceutical Services Venezuela C.A.
Venezuela
100.0
Restricted
 
W.P.S. F. Limited
England
100.0
Restricted
 
West Pharmaceutical Packaging India Private Limited
India
100.0
Restricted
 
West Pharmaceutical Services Singapore Holding Private Limited
Singapore
100.0
Restricted
 
West Pharmaceutical Services Normandie SAS
France
100.0
Restricted
 
Senetics, Inc.
Delaware
100.0
Restricted
 
PM2OL A/S
Denmark
100.0
Restricted
 
(a)  1.55% is held in treasury by West Pharmaceutical Services Colombia  S.A.
   
(b)  In addition, .01% is owned directly by 8 individual shareholders who are
officers of the Company or its subsidiaries.
   



 
Schedule 5.4-1
 

--------------------------------------------------------------------------------

 
 
Company Affiliates


Name
 
Jurisdiction of Organization
Ownership %
     
Aluplast, S.A. de CV
Mexico
49%
Pharma-Tap S.A. de CV
Mexico
49%
Pharma Rubber S.A. de CV
Mexico
49%
The West Company Mexico S.A. de CV
Mexico
49%
Daikyo Seiko Ltd
Japan
25%



Company’s Directors and Senior Officers


Directors
Mark Buthman
William F. Feehery, Ph.D.
Thomas W. Hoffman
L. Robert Johnson
Paula A. Johnson, M.D., MPH
Douglas A. Michels
Donald E. Morel, Jr. Ph.D
John H. Weiland
Anthony Welters
Patrick J. Zenner


Senior Officers
Michael A. Anderson - Vice President and Treasurer
Warwick Bedwell - President, Pharmaceutical Packaging Systems Asia Pacific
Region
William  J.  Federici - Vice President and Chief Financial Officer
John R. Gailey III - Vice President, General Counsel, Secretary and Compliance
Officer
Jeffrey C. Hunt - President, Pharmaceutical Packaging Systems
Heino Lennartz - President, Pharmaceutical Packaging Systems Europe Region
Richard D.  Luzzi - Vice President, Human Resources
Daniel Malone - Vice President and Corporate Controller
Donald A. McMillan - President, Pharmaceutical Packaging Systems Americas Region
Donald E. Morel, Jr., Ph.D. - Chairman of the Board and Chief Executive Officer
John Paproski - President, Pharmaceutical Delivery Systems


Schedule 5.4-2
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.5
 
FINANCIAL STATEMENTS
 
10-Ks filed with the Securities and Exchange Commission for 2008, 2009, 2010 and
2011 and the 10-Q filed with the Securities and Exchange Commission for the
period ended March 31, 2012.
 


Schedule 5.5-1


 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.11
 
LICENSES, PERMITS, ETC.
 
None.
 


 
 
 
 


Schedule 5.11-1


 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.15
 
EXISTING DEBT
 
Note: Subsequent to the March 31, 2012 disclosure date in Section 5.15, the
Company and certain of its Subsidiaries, as borrowers, entered into a
$300,000,000 Credit Agreement with PNC Bank National Association, as
Administrative Agent dated April 27, 2012.
 

 
Obligors/Obligees
Principal Outstanding
Collateral
Guaranty
Restrictions on Debt Incurrence
Credit Agreement dated June 3, 2011
West Pharmaceutical Services, Inc., certain of its subsidiaries,
 
Lenders party thereto, PNC Bank, National Association, as administrative agent.
 
$0
(i) all Equipment acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs were paid from funds
other than proceeds of the Loans);
(ii) all Fixtures acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs were paid from funds
other than proceeds of the Loans); and
(iii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing."
None.
Financial covenant that Priority Debt will not exceed 25% of Consolidated
Capitalization.
4.00% Convertible Junior Subordinated Debentures Due 2047
West Pharmaceutical Services, Inc.
 
 
$161,500,0001
None.
None.
None.
Credit Agreement dated as of June 4, 2010
West Pharmaceutical Services, Inc., certain of its subsidiaries,
 
Lenders party thereto, PNC Bank, National Association, as administrative agent.
$35,400,000
None.
None.
Financial covenant that Priority Debt will not exceed 25% of Consolidated
Capitalization.
$50,000,000 Floating Rate Series A Senior Notes, due July 28, 2012
West Pharmaceutical Services, Inc.
 
Purchasers:
- Allstate Life Insurance Company
- Allstate Insurance Company
- Massachusetts Mutual Life Insurance Company
- C. M. Life Insurance Company
- MassMutual Asia Limited
- General Electric Capital Assurance Company
- United of Omaha Life Insurance Company
 
$50,000,000
None.
Subsidiary Guarantors:
- West Pharmaceutical Services of Florida, Inc.
- West Pharmaceutical Services Lakewood, Inc.
- West Pharmaceutical Services Cleveland, Inc.
- West Pharmaceutical Services of Delaware, Inc.
- West Pharmaceutical Services Canovanas, Inc.
- West Pharmaceutical Services Vega Alta, Inc.
- WPS Laboratories, Inc.
- Tech Group North America, Inc.
- Tech Group Grand Rapids, Inc.
- (mfg) Tech Group Puerto Rico, Inc.
 
Financial covenant that Priority Debt will not exceed 25% of Consolidated Total
Capitalization.
$25,000,000 Floating Rate Series B Senior Notes, due July 28, 2015
West Pharmaceutical Services, Inc.
 
Purchasers:
- Allstate Life Insurance Company
- Allstate Insurance Company
- Massachusetts Mutual Life Insurance Company
- C. M. Life Insurance Company
- MassMutual Asia Limited
- General Electric Capital Assurance Company
- United of Omaha Life Insurance Company
 
$25,000,000
None.
Subsidiary Guarantors:
- West Pharmaceutical Services of Florida, Inc.
- West Pharmaceutical Services Lakewood, Inc.
- West Pharmaceutical Services Cleveland, Inc.
- West Pharmaceutical Services of Delaware, Inc.
- West Pharmaceutical Services Canovanas, Inc.
- West Pharmaceutical Services Vega Alta, Inc.
- WPS Laboratories, Inc.
- Tech Group North America, Inc.
- Tech Group Grand Rapids, Inc.
- (mfg) Tech Group Puerto Rico, Inc.
 
Financial covenant that Priority Debt will not exceed 25% of Consolidated Total
Capitalization.
€20,374,898.13 Principal Amount of 4.215% Series A Senior Notes Due February 27,
2013
West Pharmaceutical Services, Inc.
 
Purchasers:
- The Prudential Insurance Company of America
- Prudential Retirement Insurance and Annuity Company
- Pruco Life Insurance Company
- Pruco Life Insurance Company of New Jersey
- American Skandia Life Assurance Corporation
$27,100,000
None.
Subsidiary Guarantors:
- West Pharmaceutical Services of Florida, Inc.
- West Pharmaceutical Services Lakewood, Inc.
- West Pharmaceutical Services Cleveland, Inc.
- West Pharmaceutical Services Canovanas, Inc.
- West Pharmaceutical Services of Delaware, Inc.
- West Pharmaceutical Services Vega Alta, Inc.
- WPS Laboratories, Inc.
- Tech Group North America, Inc.
- Tech Group Grand Rapids, Inc.
- (mfg) Tech Group Puerto Rico, Inc.
Financial covenant that Priority Debt will not exceed 25% of Consolidated Total
Capitalization.
€61,124,694.38 Principal Amount of 4.38% Series B Senior Notes Due February 27,
2016
West Pharmaceutical Services, Inc.
Purchasers:
- The Prudential Insurance Company of America
- Prudential Retirement Insurance and Annuity Company
- Pruco Life Insurance Company
- Pruco Life Insurance Company of New Jersey
- American Skandia Life Assurance Corporation
$81,300,000
None.
Subsidiary Guarantors:
- West Pharmaceutical Services of Florida, Inc.
- West Pharmaceutical Services Lakewood, Inc.
- West Pharmaceutical Services Cleveland, Inc.
- West Pharmaceutical Services Canovanas, Inc.
- West Pharmaceutical Services of Delaware, Inc.
- West Pharmaceutical Services Vega Alta, Inc.
- WPS Laboratories, Inc.
- Tech Group North America, Inc.
- Tech Group Grand Rapids, Inc.
- (mfg) Tech Group Puerto Rico, Inc.
Financial covenant that Priority Debt will not exceed 25% of Consolidated Total
Capitalization.
Capital Leases, due through 2016
 
$900,000
None.
None.
None.
Letters of Credit
Various group entities, primarily West Pharmaceutical Services, Inc.
$3,290,000
None.
None.
None.





 
 
 
 



--------------------------------------------------------------------------------

 
1 The Company conducted a tender offer which settled on June 11, 2012, pursuant
to which $158,364,000 in aggregate principal amount of the Debentures were
purchased at a cost of $165.8 million which was drawn on the Company’s Revolving
Credit Facility.


Schedule 5.15-1
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULES 10.2
 
EXISTING LIENS
 
1.  
Liens in connection with any Open-End Mortgage and Security Agreement by West
Pharmaceutical Services, Inc. in favor of PNC Bank, National Association, as
administrative agent, pursuant to that certain Credit Agreement dated as of June
3, 2011 among West Pharmaceutical Services, Inc., certain of its subsidiaries,
the Lenders party thereto and PNC Bank, National Association, as administrative
agent.

 
2.  
Liens on equipment financed by Capital Leases referred to on Schedule 5.15 and
as disclosed in the Financial Statements described on Schedule 5.5.

 
3.  
Liens in connection with operational leases and mechanics and statutory liens
arising in the ordinary course of business.

 


Schedule 10.2-1
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.6
 
CONSOLIDATED EBITDA ADJUSTMENTS
 
West Pharmaceutical Services, Inc. typically excludes restructuring charges from
its Consolidated EBITDA Adjustments.
 


Schedule 10.6-1
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1(a)
 
[FORM OF SERIES A NOTE]
 
WEST PHARMACEUTICAL SERVICES, INC.
 
3.67% SERIES A SENIOR NOTE, DUE JULY 5, 2022
 
No. RA-[_______] [Date]
$[__________] PPN: 955306 B@3


FOR VALUE RECEIVED, the undersigned, WEST PHARMACEUTICAL SERVICES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Pennsylvania, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 5, 2022, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 3.67% per annum from the date hereof,
payable semiannually, on the 5th day of January and July in each year,
commencing January 5, 2013, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.67% or (ii) 2.0% over the rate
of interest publicly announced by Wells Fargo Bank, National Association from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
 
This Note is one of a Series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 5, 2012 (as from time
to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
Exhibit 1(a)-1
 

--------------------------------------------------------------------------------

 
 
 
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
WEST PHARMACEUTICAL SERVICES, INC.
   
By:
 
Name:
 
Title:
 



 




Exhibit 1(a)-2
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1(b)
 
[FORM OF SERIES B NOTE]
 
WEST PHARMACEUTICAL SERVICES, INC.
 
3.82% SERIES B SENIOR NOTE, DUE JULY 5, 2024
 
 
No. RB-[_______][Date]

$[__________] PPN: 955306 B#1


FOR VALUE RECEIVED, the undersigned, WEST PHARMACEUTICAL SERVICES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Pennsylvania, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 5, 2024, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 3.82% per annum from the date hereof,
payable semiannually, on the 5th day of January and July in each year,
commencing January 5, 2013, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.82% or (ii) 2.0% over the rate
of interest publicly announced by Wells Fargo Bank, National Association from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
 
This Note is one of a Series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 5, 2012 (as from time
to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
Exhibit 1(b)-1
 

--------------------------------------------------------------------------------

 
 
 
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
WEST PHARMACEUTICAL SERVICES, INC.
   
By:
 
Name:
 
Title:
 







Exhibit 1(b)-2
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1(c)
 
[FORM OF SERIES C NOTE]
 
WEST PHARMACEUTICAL SERVICES, INC.
 
4.02% SERIES C SENIOR NOTE, DUE JULY 5, 2027
 
No. RC-[_______] [Date]
$[__________] PPN: 955306 C*4


FOR VALUE RECEIVED, the undersigned, WEST PHARMACEUTICAL SERVICES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Pennsylvania, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 5, 2027, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.02% per annum from the date hereof,
payable semiannually, on the 5th day of January and July in each year,
commencing January 5, 2013, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.02% or (ii) 2.0% over the rate
of interest publicly announced by Wells Fargo Bank, National Association from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
 
This Note is one of a Series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 5, 2012 (as from time
to time amended, restated, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
Exhibit 1(c)-1
 

--------------------------------------------------------------------------------

 
 
 
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
WEST PHARMACEUTICAL SERVICES, INC.
   
By:
 
Name:
 
Title:
 



 
 
 
 


Exhibit 1(c)-2
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 4.4(a)


FORM OF OPINION OF SPECIAL COUNSEL
TO THE OBLIGORS


 
See Attached
 




 


Exhibit 4.4(a)-1
 
 
 
 
 

--------------------------------------------------------------------------------

 


 


July 5, 2012
 
 
The Purchasers party to
the Note Purchase Agreement
 
Re:
West Pharmaceutical Services, Inc.

 
Ladies and Gentlemen:
 
We have acted as counsel to West Pharmaceutical Services, Inc., a Pennsylvania
corporation (the “Company”), and each subsidiary guarantor listed on Schedule 1
hereto (the “Guarantors,” and together with the Company, the “Obligors”) in
connection with the preparation, execution and delivery of the Note Purchase
Agreement dated as of July 5, 2012 (the “Agreement”) among the Company and the
Purchasers party thereto (the “Purchasers”).  The Agreement provides for the
issuance and sale by the Company of $42,000,000 aggregate principal amount of
the 3.67% Series A Senior Notes due July 5, 2022, the $53,000,000 aggregate
principal amount of the 3.82% Series B Senior Notes due July 5, 2024, and the
$73,000,000 aggregate principal amount of the 4.02% Series C Senior Notes due
July 5, 2027, issued and sold by the Company to the Purchasers pursuant to the
Agreement (collectively, the “Notes”), which will be guaranteed by the
Guarantors pursuant to the Subsidiary Guaranty Agreement dated as of July 5,
2012 by and among the Guarantors in favor of the Purchasers (the “Guaranty
Agreement,” and together with the Agreement and the Notes, the “Financing
Documents”).  This opinion is being delivered pursuant to Section 4.4(a) of the
Agreement.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.
 
I. DOCUMENTS REVIEWED.
 
In the foregoing capacity, for purposes of this opinion, we have also reviewed
the following documents (the “Documents”):
 
(i)  
the organizational documents listed on Schedule 2 attached hereto (collectively,
the “Organizational Documents”);

 
(ii)  
the records of the proceedings and actions of the Board of Directors, Sole
Director, Sole Manager, Board of Managers or Shareholders, as applicable, of
each Obligor with respect to the transactions contemplated by the Financing
Documents, certified to us as true, accurate and complete, and in full force and
effect, by the Secretary or Assistant Secretary of such Obligor;

 

 

(iii)  
a certificate of the Pennsylvania Secretary of the Commonwealth dated June 28,
2012 to the effect that the Company was subsisting as a Pennsylvania corporation
on the date of the certificate (the “Pennsylvania Certificate”);

 

 
 

--------------------------------------------------------------------------------

 



The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Two
 
(iv)  
a certificate of the Delaware Secretary of State dated July 2, 2012 to the
effect that WPS Lakewood (as defined on Schedule 1) was in good standing in
Delaware on the date of the certificate (the “WPS Lakewood Certificate”);

 
(v)  
a certificate of the Delaware Secretary of State dated July 2, 2012 to the
effect that WAS LLC (as defined on Schedule 1) was in good standing in Delaware
on the date of the certificate (the “WAS LLC Certificate”);

 
(vi)  
a certificate of the Delaware Secretary of State dated July 2, 2012 to the
effect that WPS Delaware (as defined on Schedule 1) was in good standing in
Delaware on the date of the certificate (the “WPS Delaware Certificate”);

 
(vii)  
a certificate of the Delaware Secretary of State dated July 2, 2012 to the
effect that TGPR (as defined on Schedule 1) was in good standing in Delaware on
the date of the certificate (the “TGPR Certificate”);

 
(viii)  
a certificate of the Delaware Secretary of State dated July 2, 2012 to the
effect that TGGR (as defined on Schedule 1) was in good standing in Delaware on
the date of the certificate (the “TGGR Certificate” and, together with the WPS
Lakewood Certificate, the WAS LLC Certificate, the WPS Delaware Certificate and
the TGPR Certificate, the “Delaware Certificates”);

 
(ix)  
a certificate issued by the Florida Department of State, dated July 2,
2012  (the “Florida Certificate”), to the effect that the status of WPS Florida
(as defined on Schedule 1) is active in the State of Florida on the date of the
Florida Certificate;

 
(x)  
a certificate of the Corporation Commission of the State of Arizona dated July
2, 2012 to the effect that TGNA (as defined on Schedule 1) was in good standing
in Arizona on the date of the certificate (the “Arizona Certificate” and,
together with the Pennsylvania Certificate, the Delaware Certificates and the
Florida Certificate, the “Good Standing Certificates”);

 
(xi)  
a certificate of the Secretary or Assistant Secretary of each of the Obligors
(collectively, the “Secretary Certificates”) each dated as of the date hereof as
to the matters set forth therein;

 
(xii)  
certificates made by an officer of the Company (the “Officer Certificates”)
dated as of the date hereof, as to the matters set forth therein, including:

 
(a)  
certifying as to true accurate and complete copies of the contracts listed on
Schedule 3 (“Identified Contracts”); and

 

 
 

--------------------------------------------------------------------------------

 



The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Three
 
(b)  
certifying matters relating to each Obligor’s status under the Investment
Company Act of 1940; and

 
(xiii)  
such other documents and matters as we have deemed necessary and appropriate to
render the opinions set forth in this letter.

 
II. ASSUMPTIONS.
 
In examining the Documents, and in rendering the opinions set forth below, we
have assumed the following:
 
(a)  
each of the parties to the Financing Documents (other than the Obligors) has
duly and validly executed and delivered each of the Financing Documents and each
instrument, agreement, and other document executed in connection with the
Financing Documents to which such party (other than the Obligors) is a signatory
and each such party’s (other than the Obligors’) obligations set forth in the
Financing Documents, are its valid and legally binding obligations, enforceable
in accordance with their respective terms;

 
(b)  
each person executing any Financing Document, instrument, agreement or other
document on behalf of any such party (other than the Obligors) is duly
authorized to do so;

 
(c)  
each natural person executing any Financing Document, instrument, agreement or
other document on behalf of any party is legally competent to do so;

 
(d)  
the Financing Documents accurately describe and contain the mutual
understandings of the parties thereto, there are no oral or written
modifications of or amendments or supplements to the Financing Documents, and
there has been no waiver of any of the provisions of the Financing Documents by
actions or conduct of the parties or otherwise;

 
(e)  
all documents submitted to us as originals are authentic, all documents
submitted to us as certified or photostatic copies or telecopies or portable
document file (“pdf”) copies conform to the original documents (and the
authenticity of the originals of such copies), all signatures on all documents
submitted to us for examination (and including signatures on photocopies,
telecopies and pdf copies) are genuine, and all public records reviewed by us
are accurate and complete;

 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Four
 
(f)  
each individual executing a certificate is authorized to do so and has knowledge
about all matters stated therein.  As to factual matters, the contents of each
such certificate are accurate and complete;

 
(g)  
each of the parties to the Financing Documents has received all agreed upon
consideration for each Financing Document;

 
(h)  
there has been no mutual mistake of fact, or misunderstanding or fraud, duress
or undue influence in connection with the negotiation, delivery and execution of
the Financing Documents; and

 
(i)  
there are and have been no agreements or understandings among the parties,
written or oral, and there is and has been no usage of trade or course of prior
dealing among the parties that would, in either case, vary, supplement or
qualify the terms of the Financing Documents.

 
As to certain factual matters, we have relied on the Secretary Certificates.  We
assume the facts set forth in each Secretary Certificate to be accurate and
complete.  We have also relied upon the Officer Certificates as to the factual
matters set forth therein, which facts we assume to be accurate and complete.
 
III. OPINIONS.
 
Based on our review of the foregoing, and subject to the limitations,
assumptions, and qualifications set forth herein, it is our opinion that, as of
the date of this letter:
 
1.  
Based solely upon the Pennsylvania Certificate, the Company is a corporation
validly existing and subsisting under the laws of the Commonwealth of
Pennsylvania.

 
2.  
Based solely upon the Delaware Certificates, each of the Delaware Obligors is a
corporation or a limited liability company validly existing and in good standing
under the laws of the State of Delaware.

 
3.  
Based solely upon the Florida Certificate, the status of WPS Florida is a
corporation active in the State of Florida.

 
4.  
Based solely upon the Arizona Certificate, TGNA is a corporation validly
existing and in good standing under the laws of the State of Arizona.

 
5.  
The Company has the corporate power and the corporate authority to execute and
perform the Agreement and to issue the Notes and has the corporate power and the
corporate authority to conduct the activities in which it is now engaged.

 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Five
 
6.  
Each Guarantor has the corporate or limited liability company power, as
applicable, and corporate or limited liability company authority, as applicable,
to execute and perform the Guaranty Agreement and has the corporate or limited
liability company power, as applicable, and corporate or limited liability
company authority, as applicable, to own its properties and to conduct the
activities in which it is now engaged.

 
7.  
Each of the Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitute the valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, subject to the following:

 
(a)  
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other similar laws relating to or affecting the rights of
creditors generally; and

 
(b)  
the exercise of judicial discretion in accordance with general principles of
equity, regardless of whether such enforceability is considered in a proceeding
at law or in equity.

 
8.  
The Guaranty Agreement has been duly authorized by all necessary corporate or
limited liability company action, as applicable, on the part of each Guarantor,
has been duly executed and delivered by each Guarantor and constitutes the
legal, valid and binding obligation of each Guarantor enforceable against each
Guarantor in accordance with its terms, subject to the following:

 
(a)  
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other similar laws relating to or affecting the rights of
creditors generally; and

 
(b)  
the exercise of judicial discretion in accordance with general principles of
equity, regardless of whether such enforceability is considered in a proceeding
at law or in equity.

 
9.  
No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any federal, New York, or Pennsylvania
Governmental Authority or under the Delaware General Corporation Law, the
Delaware Limited Liability Company Act, the Florida Business Corporation Act or
Title 10 of the Arizona Revised Statutes (“Arizona Business Corporation Act”) is
necessary in connection with the execution, delivery or performance of any
material obligations (a) by the Company of the Agreement or the Notes or (b) by
any Guarantor of the Guaranty Agreement.

 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Six
 
10.  
The issuance and sale of the Notes and the execution, delivery and performance
by the Company of the Agreement and the Notes do not conflict with any law, rule
or regulation of any federal, New York or Pennsylvania Governmental Authority or
conflict with or result in any breach of any of the provisions of or constitute
a default under or result in the creation or imposition of any Lien upon any of
the property of the Company pursuant to the provisions of the Articles of
Incorporation or Bylaws of the Company or any Identified Contract.

 
11.  
The execution, delivery and performance by each Guarantor of the Guaranty
Agreement do not conflict with any law, rule or regulation of any federal or New
York Governmental Authority or with the Delaware General Corporation Law, the
Delaware Limited Liability Company Act, the Florida Business Corporation Act or
the Arizona Business Corporation Act, as applicable, or conflict with or result
in any breach of any of the provisions of or constitute a default under or
result in the creation or imposition of any Lien upon any of the property of any
Guarantor pursuant to the provisions of the Organizational Documents of such
Guarantor or any Identified Contract.

 
12.  
The offering, issuance, sale and delivery of the Notes under the circumstances
contemplated by the Agreement and the Notes and the execution and delivery of
the Guaranty Agreement do not, under existing law, require the registration of
the Notes or the Guaranty Agreement under the Securities Act or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.

 
13.  
Neither the Company nor any Guarantor is an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended or a "holding company"
subject to regulation under the Utility Holding Company Act of 1935, as amended.

 
14.  
The issuance of the Notes and the use of the proceeds of the sale of the Notes
in accordance with the provisions of and as contemplated by the Agreement do not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

 
IV. QUALIFICATIONS AND ADDITIONAL ASSUMPTIONS.
 
The opinions set forth above are subject to the following further assumptions,
qualifications, and limitations:
 
A. We express no opinion regarding (i) except as provided in Paragraphs III.12
and III.13 above, any federal, state or other securities laws or regulations,
including, without limitation, any “Blue Sky” laws, (ii) any federal, state or
other anti-trust or unfair competition laws or regulations, (iii) any federal,
state or other laws or regulations with respect to any tax, (iv) any federal,
state or other environmental or hazardous materials laws or regulations, (v) any
 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Seven
 
federal, state or other criminal or civil forfeiture laws (including, without
limitation, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, as amended), (vi) any federal, state or
other privacy laws or regulations, (vii) any federal, state or other land use,
zoning or subdivision laws or regulations, (viii) the Employee Retirement Income
Security Act, as amended, or related laws or regulations and any other federal,
state or other pension laws or regulations, (ix) any federal, state or other
laws related to copyrights, patents, trademarks, service marks or other
intellectual property, (x) any federal, state or other health, safety and
welfare laws or regulations, (xi) any federal or state banking laws or
regulations, (xii) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001 or any other federal, state or other anti-terrorism laws, (xiii) any
federal, state or other laws or regulations that may apply to a party to any
Financing Document due to the nature of any Person’s business or activities or
the industry in which such Person does business, (xiv) any federal, state or
other insurance laws or regulations, (xv) any federal, state or other gaming
laws or regulations, (xvi) any federal, state or other criminal laws or
regulations, (xvii) any federal, state or other tribal laws or regulations,
(xviii) except as provided in Paragraph III.14, any Federal Reserve Board
regulations, (xix) the application of usury laws in any applicable jurisdiction,
or (xx) any treaties.
 
B. We express no opinion concerning any federal, state or other statutes, laws
or regulations relating to licenses, permits or, except as expressly set forth
in Paragraph III.9, other governmental approvals.  We express no opinion
concerning any statutes, ordinances, administrative decisions, rules or
regulations of counties, towns, municipalities or special political
subdivisions, or any judicial decisions to the extent that they deal with any of
the foregoing.
 
C. Our opinions in Paragraphs III.1 to III.4, inclusive, as to the valid
existence and good standing, active status or subsistence, as applicable, of the
Obligors are based solely on our review of the Good Standing Certificates,
copies of which have been made available to you and your counsel, and our
opinions with respect to such matters are rendered as of the date of such
certificates and limited accordingly.
 
D. Our opinions in Paragraphs III.7, III.8, III.9, III.10 and III.11 are subject
to the following additional assumptions and qualifications:
 
(i)  
public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification or contribution;

 
(ii)  
the unenforceability under certain circumstances of provisions imposing
penalties, forfeitures, late payment charges or an increase in interest rate
upon delinquency in payment or the occurrence of a default;

 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Eight
 
(iii)  
enforceability may be limited to the extent that remedies are sought by a party
with respect to a breach that a court concludes is not material or does not
adversely affect such party, and enforceability may be limited by any
unconscionable, inequitable, or unreasonable conduct on the part of such party
seeking enforcement, defenses arising from such party’s failure to comply with
the terms and conditions of the Financing Documents, defenses arising as a
consequence of the passage of time, or defenses arising as a result of such
party’s failure to act reasonably or in good faith;

 
(iv)  
we express no opinion on the enforceability of any self-help, non-judicial
remedies provided in the Financing Documents;

 
(v)  
we express no opinion on the enforceability of any provisions of the Financing
Documents requiring any party to waive any procedural, judicial, or substantive
rights or defenses, such as rights to notice, right to a jury trial, statutes of
limitation, appraisal or valuation rights, and marshaling of assets, or any
provisions purporting to waive any right to consequential or other damages, or
any provisions purporting to require any Obligor to give notice to the
Purchasers of any acts or omissions of the Purchasers;

 
(vi)  
we express no opinion on the enforceability of any provisions permitting
modifications of the Financing Documents only if in writing, or stating that the
provisions of the Financing Documents are severable;

 
(vii)  
the provisions of the Financing Documents that provide for jurisdiction of the
courts of any particular jurisdiction may not be binding on the courts in the
forums selected or excluded;

 
(viii)  
we express no opinion with respect to the availability of specific performance,
injunctive relief, or other equitable remedies with respect to any of the
provisions of the Financing Documents; and

 
(ix)  
the provisions regarding the remedies available to the Purchasers on default as
set forth in the Financing Documents are subject to certain procedural
requirements which affect and may restrict rights and remedies stated to be
available to the Purchasers.

 
E. With reference to our opinions in Paragraphs III.10, III.11 and III.14, we
assume that the proceeds of the Notes will be used solely for the purposes set
forth in the Agreement.
 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Nine
 
F. In rendering our opinions in Paragraph III.12, we have assumed without
investigation that (a) that there was no misrepresentation, omission or deceit
by the Company, any prospective purchaser or any Purchaser of the Notes, or any
other person or entity in connection with the negotiation, execution, delivery,
or performance of the Agreement, in connection with the offer, issue, sale or
delivery of the Notes, in connection with the negotiation, execution, delivery,
or performance of any other document relating to the Notes or to the Agreement,
or in connection with the negotiation or performance of any oral agreement
relating thereto; (b) the representations, warranties, covenants, and agreements
of the Company and of each Purchaser, contained in the Agreement or in any other
document supplied by it in connection with the transactions contemplated by the
Agreement, any such document, or any such oral agreement (including, in each
case, certificates of its officers, directors, employees, or agents) (on which
representations, warranties, covenants, and agreements we have relied without
investigation) were accurate, complete, and fair on the date made and are
accurate, complete, and fair on and as of the date of this opinion as though
made on the date hereof; (c) neither the Company nor any person or other entity
will, after the offer, issue, sale, and delivery of the Notes, take or omit to
take any action which would cause such offer, issue, sale, and delivery not to
constitute an exempted transaction under the Securities Act; and (d) no
prospective purchaser and no Purchaser is subject to any statute, rule, or
regulation, or to any impediment to which contracting parties are generally not
subject, which would affect the opinions expressed in Paragraph III.12.  We
express no opinion on the conditions under which the Notes may be resold.
 
G. We express no opinion with respect to the existence, creation, perfection,
priority, or enforcement of any security interest, or the existence or quality
of title in any property.
 
H. We express no opinion as to any agreement, document, certificate, or
instrument, other than the Financing Documents.  Without limiting the foregoing,
we express no opinion as to any agreement, document, certificate, or instrument
that may be an exhibit to, or referred to in or contemplated by any of the
Financing Documents (other than a Financing Document itself).
 
I. To the extent that any Financing Document refers to, or incorporates, any
term or terms from any other agreement or document, we assume that (i) such
agreement or document exists and contains the intended term or terms and (ii) an
original or copy of such agreement or document has been provided to the parties
to such Financing Document.
 
J. Our opinions in Paragraphs III.7 and III.9 are limited to only those statutes
or regulations of the Commonwealth of Pennsylvania, the State of New York or the
United States of America in effect on the date hereof that a lawyer in
Pennsylvania or New York, as applicable, exercising customary professional
diligence would reasonably recognize as being directly applicable to the
Financing Documents.
 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Ten
 
K. Our opinion expressed in Paragraph III.9 above is limited to notices,
reports, filings, registrations, consents, approvals or authorizations which, if
not obtained or made, could have a material adverse impact on the transactions
contemplated by the Financing Documents.
 
L. With reference to our opinions in Paragraphs III.10 and III.11, we assume,
with your permission, that the Company has complied with (i) Section 5.11 of the
Credit Agreement dated as of April 27, 2012 among the Company, certain of its
subsidiaries, PNC Bank, National Association, as Administrative Agent, the
Lenders party thereto and such other parties thereto (the “2012 Credit
Agreement”) and (ii) Section 5.11 of the Credit Agreement dated as of June 3,
2011 among the Company, certain of its subsidiaries, PNC Bank, National
Association, as Administrative Agent, the Lenders party thereto and such other
parties thereto (the “2011 Credit Agreement”) by notifying PNC Bank, National
Association, as Administrative Agent under each of the 2012 Credit Agreement and
the 2011 Credit Agreement, in writing prior to entering into the Note Purchase
Agreement.
 
M. Our opinions in Paragraph III.8 and III.11 are qualified in that we express
no opinion as to whether an entity (“Guarantor Entity”) may guarantee
indebtedness incurred by another entity (an “Other Entity”) except to the extent
such Guarantor Entity may be determined to have benefited from the incurrence of
such indebtedness by the Other Entity or as to whether such benefit may be
measured other than by the extent to which the proceeds of the indebtedness
incurred by the Other Entity are directly or indirectly made available to such
Guarantor Entity for its corporate or company purposes.
 
In addition to the qualifications set forth above, the opinions expressed in
this letter are subject to the qualification that we express no opinion as to
the laws of any jurisdiction other than the substantive laws (excluding
principles of conflict of laws) of the Commonwealth of Pennsylvania, the State
of New York, the General Corporation Law of the State of Delaware, the Delaware
Limited Liability Company Act, the Florida Business Corporation Act, the Arizona
Business Corporation Act and the substantive federal laws of the United States
of America.  Without limiting the foregoing, we express no opinion concerning
the laws of any non-United States jurisdiction.
 
We have examined the General Corporation Law of the State of Delaware and the
Delaware Limited Liability Company Act as in effect on the date hereof.  With
your permission our opinions in this letter that relate to Delaware law are
based solely on such limited review.
 
We have examined the Arizona Business Corporation Act as in effect on the date
hereof.  With your permission our opinions in this letter that relate to Arizona
law are based solely on such limited review.
 

 
 

--------------------------------------------------------------------------------

 

The Purchasers party to
the Note Purchase Agreement
July 5, 2012
Page Eleven
 
We have examined the Florida Business Corporation Act as in effect on the date
hereof.  With your permission our opinions in this letter that relate to Florida
law are based solely on such limited review.
 
The opinions expressed in this letter are rendered as of the date hereof and
with respect to such laws in effect as of the date hereof.  We assume no
obligation to modify, update or supplement this opinion letter in the event of
any change in applicable law, or in the facts upon which any of the opinions
herein are based, or in circumstances existing as to the parties to the
Financing Documents (including without limitation resulting from any assignment
by any Purchaser).
 
V. OTHER
 
This letter is furnished pursuant to Section 4.4(a) of the Agreement. The
opinions expressed in this opinion letter are solely for the use of the
Purchasers, and their permitted assigns under the Agreement, and these opinions
may not be relied on by any other persons, or in connection with any other
transaction, without our prior written approval.  The opinions expressed in this
letter are limited to the matters set forth in this letter, and no other
opinions should be inferred beyond the matters expressly stated.
 
This letter may not be quoted, filed with any governmental authority or any
other person or utilized for any other purpose without our prior written
approval unless required by applicable law, and if any such applicable law
requires that this letter be quoted, filed with any governmental authority or
any other person or utilized for any other purpose, then without our prior
written approval this letter may be so quoted, filed or utilized only to the
extent (and only for the specific purpose) required by such applicable law
except that it is understood that the foregoing does not prevent the disclosure
of this opinion to the National Association of Insurance Commissioners to the
extent required by the rules of such organization.
 
 
Very truly yours,




 
DLA Piper LLP (US)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
(Guarantors)




1.           West Pharmaceutical Services Lakewood, Inc., a Delaware corporation
(“WPS Lakewood”);
 
2.           West Analytical Services, LLC, a Delaware limited liability company
(“WAS LLC”);
 
3.    West Pharmaceutical Services of Delaware, Inc., a Delaware corporation
(“WPS Delaware”);   
 
4.           (mfg) Tech Group Puerto Rico, LLC, a Delaware limited liability
company (“TGPR”)
 
5.    Tech Group Grand Rapids, Inc., a Delaware corporation (“TGGR” together
with WPS Lakewood, WAS LLC, WPS Delaware and TGPR, the “Delaware Opinion
Parties”);
 
6.           West Pharmaceutical Services of Florida, Inc., a Florida
corporation (“WPS Florida”); and
 
7.           Tech Group North America, Inc., an Arizona corporation (“TGNA”).





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
(Organizational Documents)


 
1.  
the Amended and Restated Articles of Incorporation of the Company, as certified
by the Secretary of the Commonwealth of the Commonwealth of Pennsylvania on
April 3, 2012;

 
2.  
the Amended and Restated Certificate of Incorporation of WPS Lakewood (as
defined in Schedule I hereto), as certified by the Secretary of State of the
State of Delaware on April 9, 2012;

 
3.  
the Certificate of Formation of WAS LLC (as defined in Schedule I hereto), as
certified bythe Secretary of State of the State of Delaware on April 9, 2012;

 
4.  
the Certificate of Incorporation of WPS Delaware (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Delaware on
April 9, 2012;

 
5.  
the Certificate of Formation of TGPR (as defined in Schedule I hereto), as
certified by the Secretary of State of the State of Delaware on April 9, 2012;

 
6.  
the Certificate of Incorporation of TGGR (as defined in Schedule I hereto), as
certified by the Secretary of State of the State of Delaware on April 9, 2012;

 
7.  
the Articles of Incorporation of WPS Florida (as defined in Schedule I hereto),
as certified by the Secretary of State of the State of Florida on April 4, 2012;

 
8.  
the Articles of Amendment and Merger of TGNA (as defined in Schedule I hereto),
as certified by the Secretary of State of the State of Arizona on April 4, 2012;

 
9.  
the Bylaws of the Company, certified to us as true, correct and complete by the
Secretary or Assistant Secretary of the Company;

 
10.  
the Amended and Restated Bylaws of WPS Lakewood, certified to us as true,
correct and complete by the Secretary or Assistant Secretary of WPS Lakewood;

 
11.  
the Single Member Limited Liability Company Operating Agreement of WAS LLC,
certified to us as true, correct and complete by the Secretary or Assistant
Secretary of WAS LLC;

 
12.  
the Bylaws of WPS Delaware, certified to us as true, correct and complete by the
Secretary or Assistant Secretary of WPS Delaware;

 
13.  
the Limited Liability Company Agreement of TGPR, certified to us as true,
correct and complete by the Secretary or Assistant Secretary of TGPR;

 
14.  
the Amended and Restated Bylaws of TGGR, certified to us as true, correct and
complete by the Secretary or Assistant Secretary of TGGR;


 
 

--------------------------------------------------------------------------------

 

 
15.  
the Bylaws of WPS Florida, certified to us as true, correct and complete by the
Secretary or Assistant Secretary of WPS Florida; and

 
16.  
the Bylaws of TGNA, certified to us as true, correct and complete by the
Secretary or Assistant Secretary of TGNA.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
(Identified Contracts)


1.  
Note Purchase Agreement, dated as of July 28, 2005, by and among West
Pharmaceutical Services, Inc., Allstate Life Insurance Company, Allstate
Insurance Company, Massachusetts Mutual Life Insurance Company; C.M. Life
Insurance Company, Massmutual Asia Limited, General Electric Capital Assurance
Company and United of Omaha Life Insurance Company.

 
2.  
Multi-Currency Note Purchase and Private Shelf Agreement, dated as of February
27, 2006, by and among West Pharmaceutical Services, Inc., The Prudential
Insurance Company of America, Prudential Retirement Insurance and Annuity
Company, Pruco Life Insurance Company, Pruco Life Insurance Company of New
Jersey, American Skandia Life Assurance Corporation and each Prudential
Affiliate (as defined therein).

 
3.  
The 2012 Credit Agreement.

 
4.  
The 2011 Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 4.4(b)


FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS


 
See Attached
 




Exhibit 4.4(b)-1
 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 


[binghamletter.jpg]
[binghamletter1.jpg]
[binghamletter2.jpg]
[binghamletter3.jpg]
[binghamletter4.jpg]
[binghamletter5.jpg]
[binghamletter6.jpg]
[binghamletter7.jpg]
[binghamletter8.jpg]
[binghamletter9.jpg]
[binghamletter10.jpg]
[binghamletter11.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 4.10
 
FORM OF SUBSIDIARY GUARANTY
 
See Attached
 


Exhibit 4.10-1
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION VERSION



GUARANTY AGREEMENT
 
This GUARANTY AGREEMENT (as the same may hereafter be amended, supplemented or
otherwise modified, this “Guaranty”), dated as of July 5, 2012, is by each of
the entities on the signature pages hereto under the heading “Initial
Guarantors” (together with their respective successors and assigns, the “Initial
Guarantors” and together with all Persons who execute a Guaranty Joinder
Agreement (defined below), collectively, the “Guarantors”) in favor of the
Noteholders (defined below).


RECITALS:
 
WHEREAS, each Guarantor is a direct or indirect Subsidiary of West
Pharmaceutical Services, Inc., a Pennsylvania corporation (together with its
successors and assigns, the “Company”);
 
WHEREAS, the Company has entered into a certain Note Purchase Agreement, dated
as of the date hereof (as may be amended, modified, restated or replaced from
time to time, the “Note Purchase Agreement”), with each of the purchasers listed
on Schedule A attached thereto (collectively, the “Purchasers”, and together
with their successors and assigns including, without limitation, future holders
of the Notes (defined below), herein collectively referred to as the
“Noteholders”), pursuant to which the Company, among other things, is issuing to
the Purchasers its (a) 3.67% Series A Senior Notes, due July 5, 2022 (the
“Series A Notes”) in the aggregate principal amount of Forty-Two Million Dollars
($42,000,000), (b) 3.82% Series B Senior Notes, due July 5, 2024 (the “Series B
Notes”) in the aggregate principal amount of Fifty-Three Million Dollars
($53,000,000) and (c) 4.02% Series C Senior Notes, due July 5, 2027 (the “Series
C Notes” and, together with the Series A Notes and the Series B Notes,
collectively, as may be amended, restated or otherwise modified from time to
time, including any such notes of any series issued in substitution therefore
pursuant to Section 13.2 of the Note Purchase Agreement, the “Notes”) in the
aggregate principal amount of Seventy-Three Million Dollars ($73,000,000).
 
WHEREAS, to induce each Purchaser to purchase the Notes, each Guarantor is
required pursuant to the Note Purchase Agreement to guaranty jointly and
severally and unconditionally all of the obligations of the Company under and in
respect of the Notes and the Note Purchase Agreement pursuant to the terms and
provisions hereof.
 
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby agrees as follows:
 
1.  
DEFINITIONS.

 
All capitalized terms used herein and not defined herein have the respective
meanings given them in the Note Purchase Agreement.
 
2.  
GUARANTY.

 
 
 
1

--------------------------------------------------------------------------------

 
 
2.1.         
Guaranteed Obligations.

 
Each Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement and the purchase of the Notes by the Purchasers, hereby
irrevocably, unconditionally and absolutely guarantees, on a joint and several
and continuing basis with each other Guarantor, to each Noteholder as and for
such Guarantor’s own debt, until final and indefeasible payment of the amounts
referred to in clause (a) below has been made:
 
(a) the due and punctual payment by the Company of the principal of, and the
Make-Whole Amount, if any, and interest on, the Notes at any time outstanding
and the due and punctual payment of all other amounts payable, and all other
Debt owing, by the Company to the Noteholders under the Note Purchase Agreement
and the Notes (including, without limitation, any monetary obligations incurred
during the pendency of any bankruptcy, insolvency, winding-up, receivership or
other similar proceeding regardless of whether allowed or allowable in such
proceeding including, without limitation, interest accrued on the Notes during
any such proceeding), in each case when and as the same shall become due and
payable, whether at maturity, pursuant to mandatory or optional prepayment, by
acceleration or otherwise, all in accordance with the terms and provisions
hereof and thereof; it being the intent of each Guarantor that the guarantee set
forth herein shall be a continuing guarantee of payment and not a guarantee of
collection; and
 
(b) the punctual and faithful performance, keeping, observance, and fulfillment
by the Company of all duties, agreements, covenants and obligations of the
Company contained in the Note Purchase Agreement and the Notes.
 
All of the obligations set forth in clause (a) and clause (b) of this Section
2.1 are referred to herein as the “Guaranteed Obligations”.
 
2.2.         
Payments and Performance.

 
In the event that the Company fails to make, on or before the due date thereof,
any payment to be made in respect of the Guaranteed Obligations or if the
Company shall fail to perform, keep, observe, or fulfill any other obligation
referred to in clause (a) or clause (b) of Section 2.1 in the manner provided in
the Note Purchase Agreement and the Notes, the Guarantors shall cause forthwith
to be paid the moneys, or to be performed, kept, observed, or fulfilled each of
such obligations, in respect of which such failure has occurred in accordance
with the terms and provisions of the Note Purchase Agreement and the Notes.  In
furtherance of the foregoing, if an Event of Default shall exist, all of the
Guaranteed Obligations shall forthwith become due and payable without notice,
regardless of whether the acceleration of the Notes shall be stayed, enjoined,
delayed or otherwise prevented.
 
Nothing shall discharge or satisfy the joint and several obligations of the
Guarantors hereunder except the full and final performance and indefeasible
payment of the Guaranteed Obligations.
 
2.3.         
Releases.

 
 
 
2

--------------------------------------------------------------------------------

 
 
Each Guarantor consents and agrees that, without any notice whatsoever to or by
such Guarantor and without impairing, releasing, abating, deferring, suspending,
reducing, terminating or otherwise affecting the obligations of such Guarantor
hereunder, each Noteholder, by action or inaction, may:
 
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Note Purchase Agreement, the Notes, or any
other guaranty or agreement or instrument related thereto or hereto;
 
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
 
(c) grant waivers, extensions, consents and other indulgences of any kind
whatsoever to the Company, any Guarantor or any other Person liable in any
manner in respect of all or any part of the Guaranteed Obligations;
 
(d) amend, modify or supplement in any manner whatsoever and at any time (or
from time to time) any one or more of the Note Purchase Agreement, the Notes,
any other guaranty or any agreement or instrument related thereto or hereto;
 
(e) release or substitute any one or more of the Guarantors, the endorsers or
any other guarantors of the Guaranteed Obligations, whether parties hereto or
not; and
 
(f) sell, exchange, release, accept, surrender or enforce rights in, or fail to
obtain or perfect or to maintain, or cause to be obtained, perfected or
maintained, the perfection of any Lien or other security interest or charge on,
by action or inaction, any property at any time pledged or granted as security
in respect of the Guaranteed Obligations, whether so pledged or granted by the
Company, any Guarantor or any other Person.
 
Each Guarantor hereby ratifies and confirms any such action specified in this
Section 2.3 and agrees that the same shall be binding upon such Guarantor,
whether or not such Guarantor shall have consented thereto or received notice
thereof.  Each Guarantor hereby waives any and all defenses, counterclaims or
offsets which such Guarantor might or could have by reason thereof.
 
2.4.         
Waivers.

 
To the fullest extent permitted by law, each Guarantor hereby waives:
 
(a) notice of acceptance of this Guaranty;
 
(b) notice of any purchase or acceptance of the Notes under the Note Purchase
Agreement, or the creation, existence or acquisition of any of the Guaranteed
Obligations, subject to such Guarantor’s right to make inquiry of each
Noteholder to ascertain the amount of the Guaranteed Obligations at any
reasonable time;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c) notice of the amount of the Guaranteed Obligations, subject to such
Guarantor’s right to make inquiry of each Noteholder to ascertain the amount of
the Guaranteed Obligations at any reasonable time;
 
(d) notice of adverse change in the financial condition of the Company or any
other guarantor or any other fact that might increase such Guarantor’s risk
hereunder;
 
(e) notice of presentment for payment, demand, protest, and notice thereof as to
the Notes or any other instrument;
 
(f) notice of any Default or Event of Default;
 
(g) all other notices and demands to which such Guarantor might otherwise be
entitled (except if such notice or demand is specifically otherwise required to
be given to such Guarantor under this Guaranty);
 
(h) the right by statute or otherwise to require any or each Noteholder to
institute suit against the Company, any Guarantor or any other guarantor or to
exhaust the rights and remedies of any or each Noteholder against the Company,
any Guarantor or any other guarantor, such Guarantor being bound to the payment
of each and all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to each
Noteholder by such Guarantor;
 
(i) any defense arising by reason of any disability or other defense (other than
the defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of the Company or by reason of the cessation
from any cause whatsoever of the liability of the Company in respect thereof;
 
(j) any stay (except in connection with a pending appeal), valuation, appraisal,
redemption or extension law now or at any time hereafter in force that, but for
this waiver, might be applicable to any sale of property of such Guarantor made
under any judgment, order or decree based on the Note Purchase Agreement, the
Notes or this Guaranty, and such Guarantor covenants that it will not at any
time insist upon or plead, or in any manner claim or take the benefit or
advantage of, any such law; and
 
(k) at all times prior to the full and final performance and indefeasible
payment of the Guaranteed Obligations, any claim of any nature arising out of
any right of indemnity, contribution, reimbursement, indemnification or any
similar right or any claim of subrogation (whether such right or claim arises
under contract, common law or statutory or civil law) arising in respect of any
payment made under this Guaranty or in connection with this Guaranty, against
the Company or any Guarantor or the estate of the Company (including Liens on
the property of the Company or the estate of the Company or any Guarantor), in
each case whether or not the Company or any Guarantor at any time shall be the
subject of any proceeding brought under any bankruptcy law, and such Guarantor
further agrees that it will not file any claims against the Company or any
Guarantor or the estate of the Company or any Guarantor in the course of any
such proceeding or otherwise, and further agrees that each Noteholder may
specifically enforce the provisions of this clause (k).
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.5.         
Marshaling; Invalid Payments.

 
Each Guarantor consents and agrees:
 
(a) that each Noteholder, and each Person acting for the benefit of one or more
of the Noteholders, shall be under no obligation to marshal any assets in favor
of the Guarantors or against or in payment of any or all of the Guaranteed
Obligations; and
 
(b) that, to the extent that the Company or any Guarantor makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver, administrative receiver,
administrator or any other party or officer under any bankruptcy law,
insolvency, reorganization, recapitalization or other debtor relief law, other
common or civil law, or equitable cause or judgment, order or decision
thereunder, then, to the extent of such payment or repayment, the obligation or
part thereof intended to be satisfied thereby shall be revived and continued in
full force and effect as if such payment or payments had not been made and the
Guarantors shall be primarily liable for such obligation.
 
2.6.         
Immediate Liability.

 
Each Guarantor agrees that the liability of such Guarantor in respect of this
Guaranty shall be immediate and shall not be contingent upon the exercise or
enforcement by any Noteholder or any other Person of whatever remedies such
Noteholder or other Person may have against the Company, any Guarantor or any
other guarantor or the enforcement of any Lien or realization upon any security
such Noteholder or other Person may at any time possess.
 
2.7.         
Primary Obligations.

 
This Guaranty is a primary and original obligation of each Guarantor and is an
absolute, unconditional, continuing and irrevocable joint and several guaranty
of payment and performance and shall remain in full force and effect regardless
of any action by any Noteholder specified in Sections 2.3 or 2.8 hereof or any
future changes in conditions, including, without limitation, change of law or
any invalidity or irregularity with respect to the issuance or assumption of any
obligations (including, without limitation, the Notes) of or by the Company, any
Guarantor or any other guarantor, or with respect to the execution and delivery
of any agreement (including, without limitation, the Notes and the Note Purchase
Agreement) of the Company or any other Person.
 
2.8.         
No Reduction or Defense.

 
The obligations of each Guarantor under this Guaranty, and the rights of any
Noteholder to enforce such obligations by any proceedings, whether by action at
law, suit in equity or otherwise, shall not be subject to any reduction,
limitation, impairment or termination, whether by reason of any claim of any
character whatsoever or otherwise, including, without limitation, claims of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense (other than any defense based upon the irrevocable payment and
performance in full of the obligations of the Company under the Note Purchase
Agreement and the Notes), set-off, counterclaim, recoupment or termination
whatsoever.
 
 
 
5

--------------------------------------------------------------------------------

 

 
Without limiting the generality of the foregoing, no obligations of any
Guarantor shall be discharged or impaired by:
 
(a) any default (including, without limitation, any Default or Event of
Default), failure or delay, willful or otherwise, in the performance of any
obligations by any Guarantor, the Company, any Subsidiary or any of their
respective Affiliates;
 
(b) any proceeding of, or involving, the Company, any Guarantor or any other
Subsidiary under any bankruptcy law, or any merger, consolidation,
reorganization, dissolution, liquidation, sale of assets or winding-up or change
in corporate constitution or corporate identity or loss of corporate identity of
the Company, any Guarantor, any Subsidiary or any of their respective
Affiliates;
 
(c) any incapacity or lack of power, authority or legal personality of, or
dissolution or change in the members or status of, the Company or any other
Person;
 
(d) impossibility or illegality of performance on the part of the Company under
the Notes, the Note Purchase Agreement or any other instruments or agreements;
 
(e) the invalidity, irregularity or unenforceability of the Notes, the Note
Purchase Agreement or any other instruments or agreements;
 
(f) in respect of the Company or any other Person, any change in law or change
of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company or any other Person, or other impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), terrorist activities, civil
commotions, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company or any other Person and whether or not of the kind hereinbefore
specified;
 
(g) any attachment, claim, demand, charge, Lien, order, process or any other
happening or event or reason, similar or dissimilar to the foregoing, or any
withholding or diminution at the source, by reason of any taxes, assessments,
expenses, indebtedness, obligations or liabilities of any character, foreseen or
unforeseen, and whether or not valid, incurred by or against any Person,
corporation or entity, or any claims, demands, charges or Liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under the Note Purchase Agreement or the Notes, so that such sums would be
rendered inadequate or would be unavailable to make the payments herein
provided; or
 
(h) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any
Governmental Authority, or any other action, happening, event or reason
whatsoever which shall delay, interfere with, hinder or prevent, or in any way
adversely affect, the performance by the Company of any of its obligations under
the Note Purchase Agreement or the Notes.
 
 
 
6

--------------------------------------------------------------------------------

 
 
2.9.         
No Election.

 
Each Noteholder shall, individually or collectively, have the right to seek
recourse against each and every Guarantor to the fullest extent provided for
herein for its joint and several obligations under this Guaranty.  No election
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of such Noteholder’s right to proceed in
any other form of action or proceeding or against other parties unless such
Noteholder has expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by or
on behalf of any Noteholder against the Company, any Guarantor or any other
Person under any document or instrument evidencing obligations of the Company or
such other Person to or for the benefit of such Noteholder shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that such Noteholder unconditionally shall have realized payment by such action
or proceeding.
 
2.10.       
Individual Noteholder Rights.

 
Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder without notice to, or the consent of or any other action by, any
other Noteholder.
 
2.11.       
Enforcement; Application of Moneys Received.

 
Until all amounts which may be or become payable by the Company under or in
connection with the Note Purchase Agreement and the Notes, or by the Guarantors
under or in connection with this Guaranty, have been irrevocably paid in full,
any Noteholder (or any trustee or agent on its behalf) may refrain from applying
or enforcing any other moneys, security or rights held or received by such
Noteholder (or any trustee or agent on its behalf) in respect of those amounts,
or apply and enforce the same in such manner and order as it sees fit (whether
against those amounts or otherwise) and the Guarantors shall not be entitled to
the benefit of the same.
 
2.12.       
Other Enforcement Rights.

 
Each Noteholder may proceed to protect and enforce its rights pursuant to this
Guaranty by suit or suits or proceedings in equity, at law or in bankruptcy or
insolvency, and whether for the specific performance of any covenant or
agreement contained herein or in execution or aid of any power herein granted;
or for the recovery of judgment for the obligations hereby guaranteed or for the
enforcement of any other proper, legal or equitable remedy available under
applicable law.
 
2.13.       
Restoration of Rights and Remedies.

 
If any Noteholder shall have instituted any proceeding to enforce any right or
remedy against any or all Guarantors under this Guaranty or otherwise and such
proceeding shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to such Noteholder, then and in every such case
each such Noteholder, the Company and the Guarantors shall, except as may be
limited or affected by any determination in such proceeding, be restored
severally and respectively to its respective former position hereunder, and
thereafter the rights and remedies of such Noteholder shall continue as though
no such proceeding had been instituted.
 
 
 
7

--------------------------------------------------------------------------------

 
 
2.14.       
Survival.

 
So long as the Guaranteed Obligations shall not have been fully and finally
performed and indefeasibly paid, the obligations of the Guarantors under this
Guaranty shall survive the transfer and payment of any Note and the payment in
full of all the Notes.
 
2.15.       
Limitation of Guarantor’s Liability.

 
Each Guarantor hereby confirms that it is the intention of such Guarantor that
the guarantee by such Guarantor pursuant to this Guaranty Agreement not
constitute a fraudulent transfer or conveyance for purposes of Title 11 of the
United States Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar applicable Federal or state law (all such
statutes and laws are collectively referred to as “Fraudulent Conveyance
Laws”).  To effectuate the foregoing intention, each Guarantor hereby
irrevocably agrees that the obligations of such Guarantor under this Guaranty
shall be limited to the amount as will, after giving effect to all rights to
receive any collections from or payments by or on behalf of any other Guarantor
in respect of the obligations of such other Guarantor pursuant to Section 2.16
hereof, result in the obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.  In the event that the
liability of any Guarantor hereunder is limited pursuant to this Section 2.15 to
an amount that is less than the total amount of the Guaranteed Obligations, then
it is understood and agreed that the portion of the Guaranteed Obligations for
which such Guarantor is liable hereunder shall be the last portion of the
Guaranteed Obligations to be repaid.
 
2.16.       
Contribution.

 
In order to provide for just and equitable contribution among the Guarantors,
each Guarantor agrees that, to the extent any Guarantor makes any payment
hereunder on any date which, when added to all preceding payments made by such
Guarantor hereunder, would result in the aggregate payments by such Guarantor
exceeding its Percentage (as defined below) of all payments then or theretofore
made by all Guarantors hereunder, such Guarantor shall have a right of
contribution against each other Guarantor whose aggregate payments then or
theretofore made hereunder are less than its Percentage of all payments made by
all Guarantors then or theretofore made hereunder, in an amount such that, after
giving effect to any such contribution rights, each Guarantor will have paid
only its Percentage of all payments by all Guarantors then or theretofore made
hereunder.  A Guarantor’s “Percentage” on any date shall mean the percentage
obtained by dividing (a) the Adjusted Net Assets of such Guarantor on such date
by (b) the sum of the Adjusted Net Assets of all Guarantors on such
date.  “Adjusted Net Assets” means, for each Guarantor on any date, the lesser
of (i) the amount by which the fair value of the property of such Guarantor
exceeds the total amount of liabilities, including contingent liabilities, but
excluding liabilities under this Guaranty, of such Guarantor on such date and
(ii) the amount by which the present fair salable value of the assets of such
Guarantor on such date exceeds the amount that will be required to pay the
probable liability of such Guarantor on its debts, excluding debt in respect of
this Guaranty, as they become absolute and matured.
 
 
 
8

--------------------------------------------------------------------------------

 
 
2.17.       
Subordination.

 
The payment of any amounts due with respect to any Debt of the Company or any
other Person obligated in respect of the Guaranteed Obligations for money
borrowed or credit received now or hereafter owed to the Guarantors is hereby
subordinated to the prior payment in full of all of the Guaranteed
Obligations.  Each Guarantor agrees that, after the occurrence and during the
continuance of any Event of Default, no Guarantor will demand, sue for or
otherwise attempt to collect any such Debt of the Company or any other such
Person to any Guarantor until all of the Guaranteed Obligations shall have been
paid in full.  If, notwithstanding the foregoing sentence, any Guarantor shall
collect, enforce or receive any amounts in respect of such Debt while any
Guaranteed Obligations are still outstanding, such amounts shall be collected,
enforced and received by such Guarantor as trustee for the Noteholders and be
paid over to the Noteholders on account of the Guaranteed Obligations without
affecting in any manner the liability of any Guarantor under the other
provisions of this Guaranty.
 
3.  
REPRESENTATIONS AND WARRANTIES.

 
Each Guarantor hereby represents and warrants to the Noteholders that:
 
3.1.         
Affirmation of Representations and Warranties in Note Purchase Agreement.

 
Each Guarantor hereby represents and warrants that each of the representations
and warranties made by the Company as to the Company’s Subsidiaries in the Note
Purchase Agreement is true and correct as to such Guarantor.
 
3.2.         
Economic Benefit.

 
Each Guarantor and the Company operate as separate businesses but are considered
a single consolidated business group of companies for purposes of GAAP and are
dependent upon each other for and in connection with their respective business
activities and financial resources.  The execution and delivery by the
Noteholders of the Note Purchase Agreement and the maintenance of certain
financial accommodations thereunder constitute an economic benefit to the
Guarantors and the incurrence by the Company of the Debt under the Note Purchase
Agreement and the Notes is in the best interests of the Guarantors.  The board
of directors or other management board of each Guarantor has deemed it advisable
and in the best interest of such Guarantor that the transactions provided for in
the Note Purchase Agreement and this Guaranty be consummated.
 
3.3.         
Solvency.

 
The fair value of the business and assets of each Guarantor after taking into
account the likelihood of any payment being required in respect of any
contingent liability (including, without limitation, the Guaranteed
Obligations), is in excess of the amount that will be required to pay its
liabilities (including, without limitation, contingent, subordinated, unmatured
and unliquidated liabilities on existing debts, as such liabilities may become
absolute and matured), in each case both before and after giving effect to the
transactions contemplated by this Guaranty, the Note Purchase Agreement and the
Notes and including any rights of contribution from other parties.  After giving
effect to the transactions contemplated by this Guaranty and the other Financing
Documents, no Guarantor will be insolvent or will be engaged in any business or
transaction, or about to engage in any business or transaction, for which it has
unreasonably small capital, and no Guarantor has any intent to hinder, delay or
defraud any entity to which it is, or will become, on or after the date of the
Closing, indebted or to incur debts that would be beyond its ability to pay as
they mature.
 
 
 
9

--------------------------------------------------------------------------------

 
 
3.4.         
Independent Credit Evaluation.

 
Each Guarantor has independently, and without reliance on any information
supplied by any one or more of the Noteholders, taken, and will continue to
take, whatever steps such Guarantor deems necessary to evaluate the financial
condition and affairs of the Company, and the Noteholders shall have no duty to
advise any Guarantor of information at any time known to the Noteholders
regarding such financial condition or affairs.
 
3.5.         
No Representation By Noteholders.

 
None of the Noteholders nor any trustee or agent acting on its behalf has made
any representation, warranty or statement to any Guarantor to induce any
Guarantor to execute this Guaranty.
 
3.6.         
Survival.

 
All representations and warranties made by each Guarantor herein shall survive
the execution hereof and may be relied upon by the Noteholders as being true and
accurate until the Guaranteed Obligations are fully and irrevocably paid.
 
4.  
COVENANTS.

 
Each Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain unpaid, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Purchase Agreement on its
or their part to be performed or observed or that the Company has agreed to
cause any Guarantor or such Subsidiaries to perform or observe.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.  
GUARANTORS’ AGREEMENT TO PAY ENFORCEMENT COSTS, ETC.

 
Each Guarantor further agrees, as the primary guarantor and not merely as a
surety, to pay to the Noteholders, on demand, all costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by the
Noteholders in connection with the Guaranteed Obligations, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this
Section 5 from the time when such amounts become due until payment, whether
before or after judgment, at the Default Rate, provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.
 
6.  
SUCCESSORS AND ASSIGNS.

 
This Guaranty shall bind the successors, assignees, trustees, and administrators
of each Guarantor and shall inure to the benefit of the Noteholders, and each of
their respective successors, transferees, participants and assignees.
 
7.  
AMENDMENTS AND WAIVERS.

 
No amendment to, waiver of, or departure from full compliance with any provision
of this Guaranty, or consent to any departure by any Guarantor herefrom, shall
be effective against any Noteholder directly affected thereby unless it is in
writing and signed by authorized officers of such Guarantor and such Noteholder;
provided, however, that any such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No failure by the
Noteholders to exercise, and no delay by the Noteholders in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise by the Noteholders of any right,
remedy, power or privilege hereunder preclude any other exercise thereof, or the
exercise of any other right, remedy, power or privilege.
 
8.  
RIGHTS CUMULATIVE.

 
Each of the rights and remedies of the Noteholders under this Guaranty shall be
in addition to all of their other rights and remedies under the Note Purchase
Agreement and applicable law, and nothing in this Guaranty shall be construed as
limiting any such rights or remedies.
 
9.  
GOVERNING LAW; CONSENT TO JURISDICTION, ETC.

 
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.
 
(b) EACH OF THE GUARANTORS IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
GUARANTOR IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 9(b) SHALL LIMIT
ANY RIGHT THAT ANY NOTEHOLDER MAY HAVE TO BRING PROCEEDINGS AGAINST ANY
GUARANTOR IN THE COURTS OF ANY APPROPRIATE JURISDICTION OR TO ENFORCE IN ANY
LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN ANY OTHER JURISDICTION.
 
 
 
11

--------------------------------------------------------------------------------

 
 
10.  
WAIVER OF JURY TRIAL.

 
EACH OF THE GUARANTORS, AND BY ITS ACCEPTANCE HEREOF, EACH OF THE NOTEHOLDERS,
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF THIS GUARANTY, THE NOTE PURCHASE AGREEMENT AND THE NOTES, OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR THEREOF.
 
11.  
FURTHER ASSURANCES.

 
Each Guarantor agrees that it will from time to time, at the request of any
Noteholder, do all such things and execute all such documents as such Noteholder
may consider necessary or desirable to give full effect to this Guaranty and to
perfect and preserve the rights and powers of all Noteholders hereunder.  Each
Guarantor acknowledges and confirms that the Guarantor itself has established
its own adequate means of obtaining from the Company on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Company and that such Guarantor will look to the Company and not to the
Noteholders in order for such Guarantor to keep adequately informed of changes
in the Company’s financial condition.
 
12.  
SEVERABILITY.

 
Any provision of this Guaranty which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
 
 
12

--------------------------------------------------------------------------------

 
 
13.  
SECTION HEADINGS.

 
Section headings are for convenience only and shall not affect the
interpretation of this Guaranty.
 
14.  
LIMITATION OF LIABILITY.

 
NO NOTEHOLDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH GUARANTOR
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR, (a) ANY LOSS OR DAMAGE
SUSTAINED BY SUCH GUARANTOR THAT MAY OCCUR AS A RESULT OF, IN CONNECTION WITH,
OR THAT IS IN ANY WAY RELATED TO, ANY ACT OR FAILURE TO ACT REFERRED TO IN
SECTION 2.3 OR SECTION 2.4 OR (b) ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
SUFFERED BY SUCH GUARANTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS
GUARANTY.
 
15.  
ENTIRE AGREEMENT.

 
This Guaranty, together with the Note Purchase Agreement and the Notes, embodies
the entire agreement among the Guarantors and the Noteholders relating to the
subject matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.
 
16.  
COMMUNICATIONS.

 
All notices and other communications to the Noteholders or any Guarantor
hereunder shall be in writing, shall be delivered in the manner and with the
effect, as provided by the Note Purchase Agreement, and shall be addressed (a)
if to an Initial Guarantor to such Initial Guarantor as set forth in Annex A
hereto, (b) if to any other Guarantor, to the address that such Guarantor shall
have provided to the Noteholders in writing, and (c) to the Noteholders as set
forth in the Note Purchase Agreement.
 
17.  
ADDITIONAL GUARANTORS.

 
Upon the execution and delivery by any Person of a joinder agreement in
substantially the form of Annex B hereto (each, a “Guaranty Joinder Agreement”),
(a) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a “
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Financing Document to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (b) each reference herein
to “this Guaranty”, “hereunder”, “hereof” or words of like import referring to
this Guaranty, and each reference in any other Financing Document to the
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Joinder Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
18.  
DUPLICATE ORIGINALS.

 
Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.  Delivery of any executed signature page to this
Guaranty by any Guarantor by facsimile transmission shall be as effective as
delivery of a manually executed copy of this Guaranty by such Guarantor.
 
19.  
COMPROMISES AND ARRANGEMENTS.



Notwithstanding anything contained in the certificate of incorporation or other
charter documents of any Guarantor, each Guarantor acknowledges and agrees that
no Noteholder is waiving any of its rights and remedies under this Guaranty,
including, without limitation, the right to file a bankruptcy petition or
petitions under the United States Bankruptcy Code (11 U.S.C. § 101 et seq.) or
the right to take advantage of any other bankruptcy or insolvency law of any
jurisdiction, and the right to settle its claims in such fashion as it shall
determine, regardless of the settlement or other arrangements that may be made
by any stockholder or other creditor.


[Remainder of page intentionally left blank.  Next page is signature page.]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.




INITIAL GUARANTORS:




WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.
   
By:
 
Name:
 
Title:
 



WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.
   
By:
 
Name:
 
Title:
 



WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.
   
By:
 
Name:
 
Title:
 



WEST ANALYTICAL SERVICES, LLC
   
By:
 
Name:
 
Title:
 



TECH GROUP NORTH AMERICA, INC.
   
By:
 
Name:
 
Title:
 

 
TECH GROUP GRAND RAPIDS, INC.
   
By:
 
Name:
 
Title:
 



(MFG) TECH GROUP PUERTO RICO, LLC
   
By:
 
Name:
 
Title:
 






[Signature Page to Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE ADDRESSES OF INITIAL GUARANTORS






For all Initial Guarantors:


West Pharmaceutical Services of Florida, Inc.
West Pharmaceutical Services Lakewood, Inc.
West Pharmaceutical Services of Delaware, Inc.
West Analytical Services, LLC
Tech Group North America, Inc.
Tech Group Grand Rapids, Inc.
(mfg) Tech Group Puerto Rico, LLC


101 Gordon Drive
P.O. Box 645
Lionville, Pennsylvania 19341-0645
Telephone: (610) 594-3319
Facsimile: (610) 594-3013
Attention: John R. Gailey, III


with a copy to:


DLA Piper LLP (US)
6225 Smith Avenue
Baltimore, MD 21209-3600
Telephone: (410) 580-4169
Facsimile: (410) 818-7358
Attention: Kelly Tubman Hardy, Esq.

Annex A
 
 

--------------------------------------------------------------------------------

 

ANNEX B


GUARANTY
JOINDER AGREEMENT


[NAME OF ADDITIONAL GUARANTOR]






To each of the holders of Notes:




Date:
[Month] [Day], 20[__]



Reference is made to:
 
(a) that certain Note Purchase Agreement dated as of July 5, 2012 (as may be
amended, modified, restated or replaced from time to time, the “Note Purchase
Agreement”), between West Pharmaceutical Services, Inc., a Pennsylvania
corporation (together with its successors and assigns, the “Company”) and the
purchasers listed on Schedule A attached thereto (the “Purchasers”, and together
with their successors and assigns including, without limitation, future holders
of the Notes (defined below), herein collectively referred to as the
“Noteholders”), pursuant to which the Company issued and the Purchasers bought
the Company’s (a) 3.67% Series A Senior Notes, due July 5, 2022 (the “Series A
Notes”) in the aggregate principal amount of Forty-Two Million Dollars
($42,000,000), (b) 3.82% Series B Senior Notes, due July 5, 2024 (the “Series B
Notes”) in the aggregate principal amount of Fifty-Three Million Dollars
($53,000,000) and (c) 4.02% Series C Senior Notes, due July 5, 2027 (the “Series
C Notes” and, together with the Series A Notes and the Series B Notes,
collectively, as may be amended, restated or otherwise modified from time to
time, including any such notes of any series issued in substitution therefore
pursuant to Section 13.2 of the Note Purchase Agreement, the “Notes”) in the
aggregate principal amount of Seventy-Three Million Dollars ($73,000,000); and


(b) the Guaranty Agreement (as amended from time to time, the “Guaranty”) in the
form attached to the Note Purchase Agreement as Exhibit 4.10, executed and
delivered by the Initial Guarantors (as defined in the Guaranty) on the date of
the Closing and each Guaranty Joinder Agreement (as defined in the Guaranty)
executed and delivered by one or more Persons after the date of the Closing and
identified on Annex 1 hereto.


Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Note Purchase Agreement.
 
 
Annex B-1
 
 

--------------------------------------------------------------------------------

 


1.            JOINDER OF ADDITIONAL SUBSIDIARY.


In accordance with the terms of Section 9.9 of the Note Purchase Agreement,
[Insert Name of Additional Guarantor], a [___________ [corporation]] (the
“Additional Guarantor”), by the execution and delivery of this Guaranty Joinder
Agreement, does hereby agree to become, and does hereby become, (a) a party to
the Guaranty and (b) bound by the terms and conditions of the Guaranty,
including, without limitation, becoming jointly and severally liable with the
other Guarantors (as defined in the Guaranty) for the Guaranteed Obligations (as
defined in the Guaranty) and for the due and punctual performance and observance
of all the covenants in the Notes and the Note Purchase Agreement to be
performed or observed by the Company, all as more particularly provided for in
Section 2 of the Guaranty.  The Guaranty is hereby, without any further action,
amended to add the Additional Guarantor as a “Guarantor” and signatory to the
Guaranty.


2.             REPRESENTATIONS AND WARRANTIES OF THE ADDITIONALGUARANTOR.


The Additional Guarantor hereby makes, as of the date hereof and only as to
itself in its capacity as a Guarantor under the Guaranty and/or as a Subsidiary,
each of the representations and warranties set forth in Section 5 of the Note
Purchase Agreement that is directly applicable to a Subsidiary and each of the
representations and warranties set forth in Section 3 of the Guaranty made by
each Guarantor.


3.             DELIVERIES BY ADDITIONAL GUARANTOR.


The Additional Guarantor hereby delivers to each of the Noteholders,
contemporaneously with the delivery of this Guaranty Joinder Agreement, each of
the documents and certificates set forth on Annex 2 hereto.


4.             MISCELLANEOUS.


4.1 Effective Date.


This Guaranty Joinder Agreement shall become effective on the date on which this
Guaranty Joinder Agreement and each of the documents or certificates set forth
on Annex 2 are sent to the Noteholders at the addresses and by a means
stipulated in Section 18 of the Note Purchase Agreement.


4.2 Expenses.


The Additional Guarantor agrees that it will pay, on the date this Guaranty
Joinder Agreement becomes effective, the statement for the reasonable fees and
the disbursements of special counsel to the Noteholders presented on or prior to
such date.


4.3 Section Headings, etc.
 
 
Annex B-2
 
 

--------------------------------------------------------------------------------

 


The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof.  The
words “herein,” “hereof,” “hereunder” and “hereto” refer to this Guaranty
Joinder Agreement as a whole and not to any particular Section or other
subdivision.


4.4 Governing Law.


THIS GUARANTY JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.


4.5 Successors and Assigns.


This Guaranty Joinder Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Additional Guarantor.




[Remainder of page intentionally left blank; next page is signature page]

Annex B-3

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guaranty Joinder
Agreement to be executed on its behalf by a duly authorized officer or agent
thereof as of the date first above written.

 

 Very truly yours,       Additional Guarantor:  
[NAME OF ADDITIONAL GUARANTOR]
       
By:
 
Name:
 
Title:
 








Annex B-4
 
 
 
 

--------------------------------------------------------------------------------

 

Annex 1
Guaranty Joinder Agreements
executed prior to the date of this Guaranty Joinder Agreement




Existing Guaranty Joinder Agreements:


[To be Completed]

Annex B-5
 
 
 
 

--------------------------------------------------------------------------------

 

Annex 2
Additional Documents and Instruments


(a)           A certified copy of the resolutions of the board of directors of
the Additional Guarantor approving the execution and delivery of this Guaranty
Joinder Agreement and the joinder of the Additional Guarantor to the Guaranty
and the performance of its obligations thereunder and authorizing the person or
persons signing this Guaranty Joinder Agreement and any other documents to be
delivered pursuant hereto to sign the same on behalf of the Additional
Guarantor.


(b)           Authenticated signatures of the person or persons specified in the
board resolutions referred to in clause (a) above.


(c)           The articles of incorporation or other constitutive documents of
the Additional Guarantor, certified as being up to date by the secretary of the
Additional Guarantor (including, if relevant, copies of all amending resolutions
or other amendments).


(d)           If requested by the Required Holders, an opinion or opinions of
counsel in form and substance reasonably satisfactory to the Required Holders,
confirming that (i) such Additional Guarantor’s obligations hereunder and under
the Guaranty are legal, valid, binding and enforceable against such Additional
Guarantor (except as such enforceability may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (B) general principles of
equity), (ii) the execution, delivery and performance of this Guaranty Joinder
Agreement by the Additional Guarantor will not violate any law in its
jurisdiction of organization and (iii) no government approvals, consents,
registrations or filings are required in the jurisdiction of organization by
such Additional Guarantor in connection with the execution, delivery and
performance of its obligations hereunder and under the Guaranty, provided that
such opinion or opinions shall be subject to customary exceptions and
qualifications.


(e)           Such other opinions of counsel, certificates accompanying
authorizing resolutions and corporate or similar documents, and such financial
statements and other documents, instruments and agreements as the Required
Holders may reasonably request, each of the foregoing in form and substance
satisfactory to the Required Holders.
 
 
Annex B-6

 
 

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT 4.11
 
FORM OF LENDER JOINDER AGREEMENT
 
See Attached
 


Exhibit 4.11-1
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Execution Version


LENDER JOINDER AGREEMENT TO SHARING AGREEMENT


Reference is hereby made to the Sharing Agreement dated as of April 27, 2012 (as
it may have been amended, modified or otherwise supplemented, the “Sharing
Agreement”) among the Banks, the 2005 Noteholders, the 2006 Noteholders, the
Parity Debtholders, if any, and PNC Bank, National Association, as agent for the
Banks under the Credit Agreement.  Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Sharing
Agreement.


WHEREAS, Section 5.4 of the Sharing Agreement requires that any Lender that
becomes a Bank under the Credit Agreement become a party to the Sharing
Agreement; and


WHEREAS, the Sharing Agreement also requires that any assignee of any Noteholder
Obligations become a party to the Sharing Agreement contemporaneously with
acquiring such Noteholder Obligations; and


WHEREAS, the Sharing Agreement also provides that, subject to the terms thereof,
any Parity Debtholder may become a party to the Sharing Agreement by executing
this Joinder Agreement; and


WHEREAS, the undersigned has agreed to execute this Joinder Agreement in
consideration of, and as a condition to, becoming a Parity Debtholder.


NOW THEREFORE, in consideration thereof and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned
agrees as follows:


Section 1.                      Agreement to be Bound.  By executing and
delivering this Joinder Agreement, the undersigned hereby agrees to become a
Lender under the Sharing Agreement and be bound by, and comply with, the
provisions of the Sharing Agreement in the same manner as if the undersigned
were an original signatory to the Sharing Agreement.  The undersigned agrees
that it shall be a Lender and Parity Debtholder under the Sharing Agreement, and
that the undersigned shall have all the obligations and rights described therein
with respect to the Obligations held by the undersigned.  All references to the
terms “Lender” or “Parity Debtholder” in the Sharing Agreement, or in any
document or instrument executed and delivered or furnished, or to be executed
and delivered or furnished, in connection therewith shall be deemed to be
references to, and shall include, the undersigned.


Section 2.                      Notices.  Notices and other communications
provided for under Sharing Agreement to be provided to the undersigned shall be
sent to the addresses set forth on Schedule I attached hereto.
 
 
Section 3.                      Governing Law.  This Joinder Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of New York, without regard to any conflicts of law provisions thereof.


 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its duly authorized officer, all as of the date and year set forth
below.






[__________________________________________________________________________]
as additional Lender
       
By:
 
Name:
 
Title:
     
Date:
 







 
 

--------------------------------------------------------------------------------

 




Schedule I


Address for Notices

